                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 1 of 71




                                   1

                                   2
                                   3

                                   4                     IN THE UNITED STATES DISTRICT COURT

                                   5                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7    JOHN ARMSTRONG, et al.,                  Case No. 94-cv-02307 CW
                                   8                 Plaintiffs,                 ORDER GRANTING IN PART MOTION
                                                                                 TO MODIFY REMEDIAL ORDERS AND
                                   9            v.                               INJUNCTIONS
  United States District Court
Northern District of California




                                  10    GAVIN C. NEWSOM, et al.,                 (Re: Dkt. No. 2948)
                                  11                 Defendants.
                                  12
                                  13        In this class action for violations of disabled prisoners’

                                  14   rights under the Americans with Disabilities Act (ADA) and § 504

                                  15   of the Rehabilitation Act (RA), which is in the remedial phase,

                                  16   Plaintiffs contend that staff at seven state prisons continue to

                                  17   deprive class members of their rights under the Armstrong

                                  18   Remedial Plan (ARP) and the ADA.      Docket No. 2948.     Plaintiffs

                                  19   seek an order modifying the Court’s prior remedial orders and

                                  20   injunctions to require the implementation of new remedial

                                  21   measures to prevent further violations of the ARP and ADA.

                                  22   Defendants oppose the motion.      Having carefully considered the

                                  23   parties’ submissions, and the argument presented at the hearings

                                  24   held on October 6, 2020, and December 8, 2020,1 the Court GRANTS

                                  25
                                  26        1 Defendants objected to the Court’s consideration of new
                                       matters that were raised and attached to Plaintiffs’ reply on the
                                  27   ground that Defendants did not have an opportunity to respond to
                                       them. Objections 1-3, Docket No. 3116. These objections are
                                  28
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 2 of 71




                                   1   IN PART Plaintiffs’ motion to modify the Court’s remedial orders

                                   2   and injunctions.

                                   3                               FINDINGS OF FACT

                                   4   I.   Procedural history

                                   5        In 1994, Plaintiffs, a class of all present and future

                                   6   California state prison inmates and parolees with certain

                                   7   disabilities, sued defendants, California state officials with

                                   8   responsibility for the operation of the Department of Corrections

                                   9   and Rehabilitation (the CDCR) and the Board of Parole Hearings
  United States District Court
Northern District of California




                                  10   (BPH), challenging the State’s treatment of disabled prisoners

                                  11   and parolees.   The claims against the CDCR were litigated

                                  12   separately from the claims against the BPH; only the former

                                  13   claims are relevant to the present motion.

                                  14        On July 9, 1996, on the eve of trial, Plaintiffs and CDCR

                                  15   Defendants reached an agreement on a Stipulation and Order for

                                  16   Procedures to Determine Liability and Remedy.        Docket No. 148.

                                  17   The Stipulation and Order provides:

                                  18              It is the intent of this Stipulation to
                                                  require defendants to operate programs,
                                  19              activities, services and facilities of the
                                                  California Department of Corrections in
                                  20              accordance with the Americans with
                                                  Disabilities Act and § 504 of the
                                  21              Rehabilitation Act of 1973, if the Court
                                                  determines that the ADA and § 504 apply to
                                  22              the California Department of Corrections.
                                  23   Stipulation and Order ¶ 12, Docket No. 148.

                                  24
                                  25
                                  26
                                       moot, as the Court allowed Defendants additional time and an
                                  27   opportunity to respond. Defendants further objected to certain
                                       portions of the declarations of Gay Grunfeld and Michael
                                  28   Freedman, upon which the Court has not relied. The Court
                                       overrules these objections as moot.
                                                                       2
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 3 of 71




                                   1        On September 20, 1996, this Court held that the ADA and RA

                                   2   do apply to state prisoners, Docket No. 157, and that Defendants’

                                   3   policies and procedures with regard to disabled prisoners were

                                   4   inadequate and violative of the ADA and the RA, Docket No. 159.

                                   5   See also Armstrong v. Wilson, 942 F. Supp. 1252, 1258 (N.D. Cal.

                                   6   1996), aff’d, 124 F.3d 1019 (9th Cir. 1997).

                                   7        On the same date, the Court entered the parties’ stipulated

                                   8   Remedial Order and Injunction, which required CDCR Defendants to

                                   9   develop plans, policies, and procedures, including disability-
  United States District Court
Northern District of California




                                  10   grievance procedures, to ensure that their facilities and

                                  11   programs were compliant with the ADA and RA.        Remedial Order and

                                  12   Injunction at 1-4, Docket No. 158.       The Court retained

                                  13   jurisdiction to enforce the terms of the Remedial Order and

                                  14   Injunction, as well as to issue “any order permitted by law,

                                  15   including contempt, necessary to ensure that defendants comply

                                  16   with the guidelines, policies, procedures, plans and evaluations”

                                  17   required by the Remedial Order and Injunction.         Id. at 5.

                                  18        In accordance with the Remedial Order and Injunction,

                                  19   Defendants produced the ARP in 1998, Docket No. 337, amended in

                                  20   January 2001, Docket No. 681.      The ARP, Section I, incorporates

                                  21   the ADA’s anti-discrimination and access provisions, 42 U.S.C.

                                  22   § 12132, by providing as follows:

                                  23              No qualified inmate or parolee with a
                                                  disability as defined in Title 42 of the
                                  24              United States Code, Section 12102 shall,
                                                  because of that disability, be excluded from
                                  25              participation in or denied the benefits of
                                                  services, programs, or activities of the
                                  26              Department or be subjected to
                                                  discrimination.
                                  27
                                  28
                                                                            3
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 4 of 71




                                   1   ARP at 1, Docket No. 681.     Section II.F. of the ARP requires CDCR

                                   2   to “provide reasonable accommodations or modifications for known

                                   3   physical or mental disabilities of qualified inmates/parolees.”

                                   4   Id. at 7.   The remainder of the ARP describes various types of

                                   5   accommodations that CDCR must provide, such as “staff

                                   6   assistance,” sign language interpreters, alternative methods for

                                   7   restraining inmates who cannot be restrained with traditional

                                   8   restraint equipment in the ordinary prescribed manner, and

                                   9   accessible vehicles for transporting inmates.        Id. at 22-34.       The
  United States District Court
Northern District of California




                                  10   ARP requires each institution to take steps to ensure that staff

                                  11   are aware, at all times, of which inmates have disabilities that

                                  12   require accommodations.     Id.   For example, the ARP requires each

                                  13   institution to issue an identifying vest to each inmate who has

                                  14   vision or hearing disabilities, which the inmates must wear over

                                  15   their clothing when outside of their cell or bed area.             Id.

                                  16   Defendants used the ARP as a model to craft remedial plans that

                                  17   were specifically tailored to each CDCR institution.          See

                                  18   Individual Remedial Plans, Docket Nos. 782, 783, 784.          The Court

                                  19   approved the remedial plans for each institution on February 6,

                                  20   2002.   Docket No. 781.

                                  21        In November 2006, Plaintiffs filed a motion for a further

                                  22   remedial order, in which they argued that Defendants were in

                                  23   violation of the ARP and the Court’s orders.        Docket No. 950.       As

                                  24   a result of this motion, the Court issued another injunction in

                                  25   2007 (2007 injunction), which required Defendants, in relevant

                                  26   part, to comply with the ARP, including Section I, and to develop

                                  27   accountability procedures to ensure their compliance with the ARP

                                  28   and the Court’s orders.     2007 Injunction at 7, 9, Docket No. 1045.
                                                                            4
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 5 of 71




                                   1   Since then, in response to enforcement motions brought by

                                   2   Plaintiffs, the Court has modified the 2007 injunction several

                                   3   times to clarify Defendants’ accountability obligations.           See

                                   4   Armstrong v. Schwarzenegger, 622 F.3d 1058, 1073 (9th Cir. 2010);

                                   5   Armstrong v. Brown, 768 F.3d 975, 979 (9th Cir. 2014); see also

                                   6   Order Modifying Permanent Injunction of August 2, 2012, Docket No.

                                   7   2180; Order Modifying 2007 Injunction of December 29, 2014, Docket

                                   8   No. 2479.

                                   9        In February and June 2020, respectively, Plaintiffs filed
  United States District Court
Northern District of California




                                  10   two enforcement motions, in which they argue that Defendants’

                                  11   employees have engaged and continue to engage in conduct that

                                  12   violates disabled inmates’ rights under the ARP and ADA contrary

                                  13   to this Court’s prior orders and injunctions.        Docket Nos. 2922,

                                  14   2948.   The acts alleged involve misconduct directed at disabled

                                  15   inmates, who are vulnerable to abuse and less able than others to

                                  16   defend themselves in light of their disabilities, as well as acts

                                  17   that have served to discourage disabled inmates from requesting

                                  18   reasonable accommodations for their disabilities, either through

                                  19   the formal grievance process or otherwise.

                                  20        The first enforcement motion sought a modification of the

                                  21   Court’s prior orders and injunctions to require the

                                  22   implementation of new remedial measures at Richard J. Donovan

                                  23   Correctional Facility (RJD) to end ongoing violations of the ARP

                                  24   and ADA at that prison.     Docket No. 2922.     On September 8, 2020,

                                  25   the Court granted the RJD enforcement motion in part, Order,

                                  26   Docket No. 3059, and it ordered Defendants to draft a plan for

                                  27   achieving compliance with the ARP and ADA at that prison that

                                  28
                                                                            5
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 6 of 71




                                   1   includes certain remedial measures, Order for Additional Remedial

                                   2   Measures, Docket No. 3060.

                                   3         The second enforcement motion is the one presently before

                                   4   the Court.   It seeks a modification of the Court’s prior orders

                                   5   and injunctions to require the implementation of new remedial

                                   6   measures at seven prisons, namely California State Prison, Los

                                   7   Angeles County (LAC); California Correctional Institution (CCI);

                                   8   Kern Valley State Prison (KVSP); California State Prison,

                                   9   Corcoran (COR); Substance Abuse Treatment Facility (SATF);
  United States District Court
Northern District of California




                                  10   California Institute for Women (CIW); and Salinas Valley State

                                  11   Prison (SVSP) (collectively, the prisons at issue).

                                  12   II.   Staff at LAC, COR, SATF, CIW, and KVSP violated the ARP, the
                                             ADA, and the Court’s prior orders and injunctions2
                                  13
                                             A.   Staff denied qualified inmates with disabilities
                                  14              reasonable accommodations for their disabilities
                                  15         As will be discussed in the Conclusions of Law, below, a

                                  16   violation of the ADA’s anti-discrimination and access provisions,

                                  17   42 U.S.C. § 12132, which are incorporated into Section I of the

                                  18   ARP, occurs where a disabled inmate is discriminated against by a

                                  19   public entity or is otherwise denied the benefits of a public

                                  20   entity’s services, programs, or activities by reason of his or

                                  21   her disability.    ARP at 1, Docket No. 681.      A failure to provide

                                  22   a reasonable accommodation can occur where a correctional officer

                                  23   could have used less force or no force during the performance of

                                  24   his or her penological duties with respect to a disabled person.

                                  25   A failure to provide a reasonable accommodation, or

                                  26
                                  27         2Plaintiffs have not shown that staff violated the rights
                                  28   under the ARP or ADA of qualified inmates with disabilities at
                                       SVSP or CCI.
                                                                        6
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 7 of 71




                                   1   discrimination by reason of disability, constitutes a violation

                                   2   of the ADA, as well as the ARP.

                                   3        Plaintiffs have submitted declarations3 from current or

                                   4   former inmates at LAC, COR, SATF, CIW, and KVSP.4         These

                                   5   declarations describe dozens of incidents in which staff at LAC,

                                   6   COR, SATF, CIW, and KVSP denied disabled inmates at these prisons

                                   7   reasonable accommodations for their physical or mental

                                   8   disabilities.   Some of the incidents involve the use of force

                                   9   against mentally or physically disabled inmates even though the
  United States District Court
Northern District of California




                                  10   disabled inmates appear to have posed no imminent threat to the

                                  11   safety of staff or other inmates.       For none of the incidents

                                  12   described below have Defendants submitted evidence to show that

                                  13   the denial of reasonable accommodations, or the use of

                                  14   unnecessary force, which itself can be a denial of a reasonable

                                  15
                                  16        3 Defendants object to certain portions of these declarations
                                       on the grounds that: (1) they contain evidence the probative
                                  17   value of which is substantially outweighed by the danger of
                                       unfair prejudice under Federal Rule of Evidence 403; (2) they
                                  18   contain hearsay; or (3) the declarants lack personal knowledge.
                                       The Court overrules these objections. The Court declines to
                                  19   exclude any portions of the inmate declarations on the basis of
                                       Federal Rule of Evidence 403, because there is no danger of
                                  20   unfair prejudice as the Court, not a jury, is making factual
                                       determinations. The Court finds that the rest of Defendants’
                                  21   objections lack merit. The statements in the inmate declarations
                                       at issue are not subject to exclusion because they (1) are not
                                  22   hearsay, as they are not made for the truth of the matter
                                       asserted or fall within one of the hearsay exceptions under
                                  23   Federal Rule of Evidence 803; and (2) are based on the
                                       declarants’ personal knowledge and perceptions.
                                  24        4 Defendants move to strike the declarations of three inmate-

                                  25   declarants on the ground that they refused to answer certain
                                       questions during their depositions by invoking the Fifth
                                  26   Amendment. The Court denies the motion because the questions the
                                       inmate-declarants refused to answer are collateral to the matters
                                  27   at issue in the present motion. Further, the Court has not
                                       relied on the declarations of these three inmate-declarants, or
                                  28   on the transcripts of their depositions, for the purpose of
                                       deciding the present motion.
                                                                        7
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 8 of 71




                                   1   accommodation, was necessary for the performance of legitimate

                                   2   penological duties.5    The following are illustrative examples.

                                   3        An inmate at LAC who uses a wheelchair is frequently denied

                                   4   ADA assistance, to take a shower, by a particular officer.6

                                   5   Freedman Decl., Ex. 35 ¶¶ 1-12, Docket No. 2947-5.         The inmate no

                                   6   longer asks for ADA showers when that officer is on her shift.

                                   7        An inmate at LAC who has mobility, vision, and mental

                                   8   disabilities was not provided with a vehicle with a lift so that

                                   9   he could be transported to his medical appointment in August
  United States District Court
Northern District of California




                                  10   2020, and the inmate missed his appointment as a result.7

                                  11   Grunfeld Reply Decl., Ex. 8 ¶¶ 32-33, Docket No. 3108-1.           The

                                  12   inmate believes that staff prevented him from going to his

                                  13   medical appointment in retaliation for reporting staff misconduct

                                  14   at LAC.   Id.

                                  15        An inmate at LAC who suffers from bipolar disorder and is

                                  16   assigned to an EOP unit experienced a manic episode in December

                                  17   2019, after which several officers brought the inmate to the

                                  18   ground.   Freedman Decl., Ex. 29 ¶¶ 17-18.       Once the inmate was

                                  19
                                  20        5 Defendants submitted declarations by prison staff disputing
                                  21   some, but not all, of the incidents that some of the inmate-
                                       declarants describe. The incidents described in this order are
                                  22   examples of alleged incidents for which Defendants have not
                                       pointed to any evidence that contradicts the inmate-declarants’
                                  23   version of the events.
                                            6 Defendants submitted evidence that they argue contradicts
                                  24   the declaration of this inmate. See Docket No. 3080-4. But that
                                       evidence does not speak to the incidents described in this order
                                  25   in which a specific officer identified by name allegedly denied
                                       the inmate access to ADA assistance to take a shower.
                                  26        7 Defendants filed declarations by officers at LAC that

                                  27   address other unrelated incidents involving this inmate that took
                                       place in April 2020. Defendants filed no evidence to dispute
                                  28   that the inmate missed an appointment for lack of an accessible
                                       vehicle in August 2020.
                                                                        8
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 9 of 71




                                   1   under the control of the officers, one of the officers unloaded

                                   2   an entire can of pepper spray on the inmate, and then beat the

                                   3   inmate.     Id.   Then, after the inmate was in handcuffs, the

                                   4   officers beat him again.      Id. ¶ 19.       The inmate now refrains from

                                   5   asking for help.      Id. ¶ 36.

                                   6        An inmate at LAC who has mobility disabilities and suffers

                                   7   from bipolar disorder and is assigned to an EOP unit experienced

                                   8   hallucinations and sought mental health treatment in June 2019.

                                   9   Freedman Decl., Ex. 49 ¶¶ 1-10, Docket No. 2947-5.           After a
  United States District Court
Northern District of California




                                  10   mental health evaluation, he was being returned to his cell,

                                  11   while handcuffed, by two officers when the officers and the

                                  12   inmate had a verbal altercation; once they reached his cell, the

                                  13   officers slammed him to the ground face first and punched him in

                                  14   the head.     Id. ¶¶ 10-17.   The inmate now is afraid of asking for

                                  15   help for his disabilities.        Id. ¶ 32.

                                  16        An inmate at LAC who suffers from schizoaffective disorder

                                  17   and is housed in an EOP unit reported that he was suicidal in

                                  18   March 2018 and was ignored for hours, after which he tried to

                                  19   hang himself.      Freedman Decl., Ex. 33 ¶¶ 8-10, Docket No. 2947-5.

                                  20   Instead of providing him with mental health care, an officer

                                  21   pepper sprayed him in the face.        Id.

                                  22        An inmate at LAC who suffers from depression and anxiety and

                                  23   is housed in an EOP unit asked to speak to his mental health

                                  24   clinician because he had learned that his father had cancer, and

                                  25   an officer pepper sprayed him instead.          Freedman Decl., Ex. 37 ¶¶

                                  26   1-11, Docket No. 2947-5.

                                  27        An inmate at COR who is housed in an EOP unit observed

                                  28   officers beat another EOP inmate after he asked for medications.
                                                                             9
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 10 of 71




                                   1   Grunfeld Reply Decl., Ex. 23 ¶¶ 1-24, Docket No. 3108-1.           The

                                   2   inmate now worries that staff will deny him mental healthcare.

                                   3   Id. ¶ 24.

                                   4        An inmate at COR who is housed in an EOP unit was beaten by

                                   5   an officer after a suicide attempt in August 2019.         Grunfeld

                                   6   Reply Decl., Ex. 20 ¶¶ 34-42, Docket No. 3108-1.        The inmate

                                   7   believes that the officer beat him because he suffers from mental

                                   8   health issues and cannot advocate for himself.        Id. ¶ 47.     The

                                   9   inmate now refrains from asking for help because he is afraid of
  United States District Court
Northern District of California




                                  10   what would happen to him.     Id. ¶ 61.

                                  11        An inmate at COR who is housed in an EOP unit reported that

                                  12   he was suicidal in July 2020 but staff ignored him.         Grunfeld

                                  13   Reply Decl., Ex. 20 ¶¶ 56-58, Docket No. 3108-1.

                                  14        An inmate at SATF who has a hearing disability repeatedly

                                  15   asked for a telecommunication device for the deaf in February

                                  16   2020, and staff ignored his request for months, until June 2020.8

                                  17   Grunfeld Reply Decl., Ex. 70 ¶¶ 1-17, Docket No. 3109-1.

                                  18        An inmate at CIW who has a mobility disability requested a

                                  19   handcuffing accommodation in February 2020, and the officer

                                  20   ignored her request.     Grunfeld Decl., Ex. 41 ¶¶ 1-13, Docket No.

                                  21   3108-1.     The inmate was handcuffed behind her back for two hours

                                  22
                                  23
                                  24
                                  25        8 Defendants argue that the inmate’s declaration is
                                  26   contradicted by evidence that he did receive access to the
                                       telecommunications device from June through August of 2020.
                                  27   Docket No. 3162 at 6. Defendants, however, point to no evidence
                                       to dispute the inmate’s declaration that he requested the
                                  28   telecommunications device in February 2020 but Defendants failed
                                       to provide him access to it until June 2020.
                                                                       10
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 11 of 71




                                   1   until another officer confirmed that the inmate requires a

                                   2   handcuffing accommodation and removed the handcuffs.9         Id. ¶ 11.

                                   3        An inmate at KVSP who is designated as EOP and has permanent

                                   4   nerve damage in his wrists, Freedman Decl., Ex. 26 ¶¶ 1-5, Docket

                                   5   No. 2947-5, requested a change of bandages in May 2020 because he

                                   6   had had wrist surgery and, instead of accommodating him, an

                                   7   officer hit him with a mace can, Freedman Decl. ¶ 72 & Ex. 62 ¶¶

                                   8   1-9, Docket No. 2947-5.    The inmate believes that staff at KVSP

                                   9   are retaliating against him for providing assistance in the
  United States District Court
Northern District of California




                                  10   Coleman and Armstrong litigation.      Freedman Decl., Ex. 62 ¶ 18,

                                  11   Docket No. 2947-5.

                                  12        The declarants believe, based on their experiences and

                                  13   observations, that staff target inmates with disabilities for

                                  14   mistreatment because they are vulnerable and unlikely to fight

                                  15   back.    See, e.g., Grunfeld Reply Decl., Ex. 8 ¶¶ 34-35, Docket

                                  16   No. 3108-1; Freedman Decl., Ex. 29 ¶ 36; Freedman Decl., Ex. 33 ¶

                                  17   29, Docket No. 2947-5; Grunfeld Reply Decl., Ex. 70 ¶ 45, Docket

                                  18   No. 3109-1; Grunfeld Reply Decl., Ex. 43 ¶ 13, Docket No. 3108-1;

                                  19   Grunfeld Decl., Ex. 41 ¶ 20, Docket No. 3108-1; Freedman Decl.,

                                  20   Ex. 35 ¶ 21, Docket No. 2947-5; Freedman Decl., Ex. 49 ¶ 37,

                                  21   Docket No. 2947-5.    The Court finds the inmate declarations to be

                                  22   credible.    The descriptions in these declarations of the behavior

                                  23
                                  24
                                            9 Defendants argue that this inmate’s description of the
                                  25
                                       incident is contradicted by medical records, which state that
                                  26   “I/P was escorted cuffed in front to TTA exam room[.]” Grunfeld
                                       Decl., Ex. 41a, Docket No. 3108-1. These medical records, which
                                  27   state that the inmate was handcuffed in the front while she was
                                       being escorted do not contradict the inmate’s declaration that
                                  28   she was handcuffed behind her back for two hours in a holding
                                       cell before the handcuffs were removed.
                                                                       11
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 12 of 71




                                   1   of staff toward disabled inmates are remarkably consistent.

                                   2   Further, the declarants appear to lack any incentive to fabricate

                                   3   the incidents they describe with such great detail.         Finally, as

                                   4   noted, Defendants have not pointed to declarations or other

                                   5   evidence to dispute the sworn statements of the declarants with

                                   6   respect to the incidents described above.10       The declarants’

                                   7   version of the incidents described above is, therefore,

                                   8   uncontroverted.

                                   9        Defendants note that some of the inmate declarations that
  United States District Court
Northern District of California




                                  10   Plaintiffs filed are by members of the class in Coleman v.

                                  11   Newsom, Case No. 90-cv-00529 (E.D. Cal.) and argue that these

                                  12   declarations cannot establish violations of the ARP to the extent

                                  13   that they describe denials of reasonable accommodations as to

                                  14   Coleman class members.    The Coleman class includes “all inmates

                                  15   with serious mental disorders who are now, or who will in the

                                  16   future, be confined within the California Department of

                                  17   Corrections.”     Coleman v. Schwarzenegger, 922 F. Supp. 2d 882,

                                  18   899 n.11 (E.D. Cal. 2009) (citation and internal quotation marks

                                  19   omitted).   Defendants contend that the ARP does not apply to

                                  20   Coleman class members by virtue of their mental disorders unless

                                  21   the mental disorders are learning disabilities.        See Tr. of Oct.

                                  22   6, 2020, Hr’g at 25-26, Docket No. 3131.

                                  23
                                  24        10Defendants argue that the “current page limitations” made
                                  25   it “impossible” for them to “make extended discussions” of some
                                       of the inmate declarations. Docket No. 3162. Defendants’
                                  26   failure to cite evidence that contradicts the inmates’
                                       declarations, to the extent that any such evidence exists, is not
                                  27   justified by the page limitations the Court imposed on the
                                       parties. Pointing to contrary evidence does not require extended
                                  28   discussions of the evidence. Further, Defendants never moved for
                                       additional pages.
                                                                       12
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 13 of 71




                                   1       As noted, the Court’s Remedial Order and Injunction requires

                                   2   Defendants to ensure that their facilities and programs are

                                   3   compliant with the ADA and RA.      Remedial Order and Injunction at

                                   4   1-4, Docket No. 158.    The ARP, Section I, which incorporates the

                                   5   ADA’s anti-discrimination and access provisions, 42 U.S.C.

                                   6   § 12132, provides that any “qualified inmate or parolee with a

                                   7   disability” is protected from discrimination or exclusion because

                                   8   of that disability:

                                   9             No qualified inmate or parolee with a
                                                 disability as defined in Title 42 of the
  United States District Court
Northern District of California




                                  10             United States Code, Section 12102 shall,
                                                 because of that disability, be excluded from
                                  11             participation in or denied the benefits of
                                                 services, programs, or activities of the
                                  12             Department or be subjected to
                                                 discrimination.
                                  13
                                  14   ARP at 1, Docket No. 681.     Section II.A of the ARP defines a

                                  15   “qualified inmate or parolee” as “one with a permanent physical

                                  16   or mental impairment which substantially limits the

                                  17   inmate/parolee’s ability to perform a major life activity,” id.

                                  18   at 1, and Section II.B. of the ARP defines a “permanent

                                  19   disability or impairment” as one that is not expected to improve

                                  20   within six months, id. at 2.     The ARP does not define or limit

                                  21   the conditions that may constitute a covered “mental impairment.”

                                  22       In light of the plain language of the ARP, the Court

                                  23   concludes that Coleman class members are “qualified inmates”

                                  24   under the ARP if the record suggests that they suffer from any

                                  25   known physical or mental impairment that substantially limits

                                  26   their ability to perform a major life activity and that is not

                                  27   expected to improve within six months.       The Court finds no

                                  28
                                                                           13
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 14 of 71




                                   1   support in the ARP for limiting the scope of the term “mental

                                   2   impairment” to learning disabilities, as Defendants propose.

                                   3       During the hearing held on December 8, 2020, Plaintiffs

                                   4   argued that Coleman class members who “have been classified by

                                   5   CDCR as belonging to EOP, Enhanced Outpatient Placement,” are

                                   6   qualified inmates within the meaning of the ARP because “they

                                   7   require special housing, special programming” and “are very ill.”

                                   8   Tr. at 37, Docket No. 3184.     The record in the Coleman litigation

                                   9   supports that argument.    It shows that Coleman class members
  United States District Court
Northern District of California




                                  10   designated as EOP suffer from serious mental disorders such as

                                  11   depression, panic attacks, bipolar disorder, and post-traumatic

                                  12   stress disorder, which cause them to suffer from “crisis symptoms

                                  13   which require extensive treatment” or prevent them from

                                  14   functioning in the general prison population.        See CDCR Mental

                                  15   Health Services Delivery System Program Guide, 2018 Revision, at

                                  16   7-8, Docket No. 5864-1, Coleman v. Newsom, Case No. 90-cv-00520

                                  17   (E.D. Cal.); see also Order at 5, Docket No. 5131, Coleman v.

                                  18   Newsom, Case No. 90-cv-00520 (E.D. Cal.) (noting that Coleman

                                  19   class members designated as EOP suffer from serious mental

                                  20   disorders that render them “unable to function in the general

                                  21   prison population”).    As a result, Coleman class members

                                  22   designated as EOP require special housing apart from the general

                                  23   prison population and special extensive mental-health treatment.

                                  24       As will be discussed in more detail in the Conclusions of

                                  25   Law, below, a mental impairment that prevents an inmate from

                                  26   functioning in the general prison population and that requires

                                  27   the inmate to receive special and extensive mental-health

                                  28   treatment constitutes a disability within the meaning of the ARP
                                                                           14
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 15 of 71




                                   1   and ADA, as that impairment substantially limits the inmate’s

                                   2   ability to perform a major life activity.       Accordingly, Coleman

                                   3   class members who are designated as EOP are “qualified inmates”

                                   4   within the meaning of the ARP and are covered by the ARP and ADA.

                                   5   As such, any failure by Defendants’ employees to provide EOP

                                   6   Coleman class members with reasonable accommodations for their

                                   7   disabilities constitutes a violation of the ARP and ADA.           See ARP

                                   8   at 7, Section II.F., Docket No. 681 (requiring CDCR to “provide

                                   9   reasonable accommodations or modifications for known physical or
  United States District Court
Northern District of California




                                  10   mental disabilities of qualified inmates/parolees”) (emphasis

                                  11   added).

                                  12       The declarations of Coleman class members are also relevant

                                  13   to the resolution of the present motion to the extent that they

                                  14   contain evidence of violations of Armstrong class members’ rights

                                  15   under the ARP or ADA, and to the extent that they contain

                                  16   evidence that is probative of the conditions that disabled

                                  17   inmates experience in CDCR’s prisons.

                                  18       For the foregoing reasons, the Court considers the

                                  19   declarations of Coleman class members when deciding the present

                                  20   motion.

                                  21       Defendants next argue that certain of the declarants do not

                                  22   explicitly establish a causal link between the violations of the

                                  23   ARP and ADA that they describe and their disabilities.         The Court

                                  24   is not persuaded.   This causal link need not be expressly alleged

                                  25   by each of the declarants.     The causal link can be inferred from

                                  26   the totality of the allegations in the declarations and the

                                  27   evidence discussed below, which shows that it is part of the

                                  28   staff culture at LAC, COR, SATF, CIW, and KVSP to target inmates
                                                                           15
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 16 of 71




                                   1   with disabilities for mistreatment, abuse, retaliation, and other

                                   2   improper behavior.

                                   3       The Court finds, based on the foregoing, that staff have

                                   4   denied reasonable accommodations to inmates with disabilities on

                                   5   multiple occasions at LAC, COR, CIW, SATF, and KVSP, and that

                                   6   such denials were by reason of the inmates’ disabilities.

                                   7       B.    Staff interfered with the ADA rights of qualified
                                                 inmates with disabilities
                                   8
                                   9       As will be discussed in the Conclusions of Law below, a
  United States District Court
Northern District of California




                                  10   violation of the ADA’s anti-interference provisions, 42 U.S.C.

                                  11   § 12203(b), occurs where (1) a person threatens, intimidates, or

                                  12   coerces a person with a disability; (2) the threat, intimidation,

                                  13   or coercion has a nexus to the exercise or enjoyment of an ADA

                                  14   right; and (3) the disabled person suffers distinct and palpable

                                  15   injury as a result, by virtue of giving up his ADA rights or some

                                  16   other injury which resulted from his refusal to give up his

                                  17   rights, or from the threat or intimidation or coercion itself.

                                  18       Plaintiffs have submitted declarations by inmates stating

                                  19   that staff have threatened, intimidated, or coerced them when

                                  20   they requested reasonable accommodations or indicated that they

                                  21   would file ADA-related grievances, and that this has caused them

                                  22   to refrain from requesting accommodations or filing ADA

                                  23   grievances, or to experience severe emotional distress.            As

                                  24   discussed below, the incidents described in the declarations,

                                  25   which are uncontested, establish that staff have violated 42

                                  26   U.S.C. § 12203(b).    Below, the Court describes a few examples.

                                  27   Some of these incidents were also discussed in the previous

                                  28
                                                                           16
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 17 of 71




                                   1   section of this order because they involve denials of reasonable

                                   2   accommodations, as well as violations of § 12203(b).

                                   3        The inmate at LAC who uses a wheelchair, who is frequently

                                   4   denied by a particular officer of ADA assistance to take a

                                   5   shower, no longer asks for ADA showers when that officer is on

                                   6   her shift.11   Freedman Decl., Ex. 35 ¶¶ 1-12, Docket No. 2947-5.

                                   7        An inmate at LAC who suffers from depression and anxiety and

                                   8   is housed in an EOP unit and was assaulted by officers after he

                                   9   asked to speak to his mental health clinician filed a complaint
  United States District Court
Northern District of California




                                  10   regarding the incident and then experienced retaliation by

                                  11   officers in the form of an unwarranted placement in segregation

                                  12   in November 2019.    Freedman Decl., Ex. 37 ¶¶ 1-11, 20-26, Docket

                                  13   No. 2947-5.    The inmate now refrains from asking for mental

                                  14   health treatment when he feels suicidal.       Id. ¶ 38.

                                  15        An inmate at LAC who has mobility, vision, and mental

                                  16   disabilities was accused by an officer at LAC, while in the

                                  17   presence of other inmates, of reporting staff misconduct and

                                  18   denials of disability accommodations.12      Grunfeld Reply Decl., Ex.

                                  19   8 ¶¶ 18-19, Docket No. 3108-1.      The inmate now worries about his

                                  20   safety and refrains from asking for assistance he needs in light

                                  21   of his disabilities.    Id. ¶¶ 18-19, 34.

                                  22
                                  23
                                            11 As noted above, Defendants submitted evidence that they
                                  24   argue contradicts the declaration of this inmate. See Docket No.
                                       3080-4. But none of that evidence addresses the incidents
                                  25   described in this order in which a specific officer identified by
                                       name allegedly denied the inmate access to ADA assistance to take
                                  26   a shower.
                                            12 Defendants filed declarations by officers at LAC that
                                  27
                                       address other unrelated incidents. Defendants have filed no
                                  28   evidence to dispute that this inmate suffered retaliation in the
                                       summer of 2020.
                                                                        17
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 18 of 71




                                   1        Described above is an inmate at LAC who has mobility

                                   2   disabilities and suffers from bipolar disorder and is assigned to

                                   3   an EOP unit; this inmate experienced hallucinations and sought

                                   4   mental health treatment in June 2019.        Freedman Decl., Ex. 49 ¶¶

                                   5   1-10, Docket No. 2947-5.      After a mental health evaluation, he

                                   6   was being returned to his cell, while handcuffed, by two officers

                                   7   when the officers and the inmate had a verbal altercation; once

                                   8   they reached his cell, the officers slammed him to the ground

                                   9   face first and punched him in the head.        Id. ¶¶ 10-17.    The
  United States District Court
Northern District of California




                                  10   inmate is now afraid of asking for help for his disabilities.

                                  11   Id. ¶ 32.

                                  12        An inmate at COR who has mobility disabilities filed a staff

                                  13   complaint against an officer who allegedly kicked him on the

                                  14   inside of his legs in September 2019 during a body search,

                                  15   causing him excruciating pain and worsening his mobility

                                  16   disability.13    Grunfeld Reply Decl., Ex. 33 ¶¶ 1-18, Docket No.

                                  17   3108-1.     Since then, two other officers have threatened him and

                                  18   told him to drop his complaints against the officer who kicked

                                  19   him.14    Id. ¶¶ 25-34.

                                  20        An inmate at COR who was being housed in an EOP unit in June

                                  21   2020 observed officers extract another EOP inmate from his cell

                                  22   while he was wearing handcuffs and leg restraints; while that

                                  23
                                  24        13 The officer who allegedly kicked the inmate filed a
                                       declaration, in which he does not deny having kicked the inmate.
                                  25   See Docket No. 3160-19.
                                            14 One of the officers who allegedly threatened the inmate
                                  26
                                       filed a declaration. Docket No. 3160-17. This officer does not
                                  27   deny threatening or telling the inmate to drop his complaints
                                       against the officer who allegedly kicked the inmate. Id. The
                                  28   other officer who allegedly threatened and told the inmate to
                                       drop the complaints did not file a declaration.
                                                                        18
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 19 of 71




                                   1   inmate was on the floor, a female officer kicked the inmate in

                                   2   the head.     Grunfeld Reply Decl., Ex. 22 ¶¶ 1-226, Docket No.

                                   3   3108-1.     The inmate who observed the incident now refrains from

                                   4   asking for treatment for his mental illness.        Id. ¶ 32.

                                   5       An inmate at CIW asked for a handcuffing accommodation and

                                   6   was ignored, and she now refrains from asking for accommodations

                                   7   for her hearing disability as a result of the incident.            Grunfeld

                                   8   Reply Decl., Ex. 43 ¶¶ 9-12, Docket No. 3108-1.

                                   9       The inmate at KVSP who is designated as EOP and has
  United States District Court
Northern District of California




                                  10   permanent nerve damage in his wrists, Freedman Decl., Ex. 26 ¶¶

                                  11   1-5, Docket No. 2947-5, requested a change of bandages in May

                                  12   2020 because he had had wrist surgery and, instead of

                                  13   accommodating him, an officer hit him with a mace can, Freedman

                                  14   Decl. ¶ 72 & Ex. 62 ¶¶ 1-9, Docket No. 2947-5.        The inmate

                                  15   believes that staff at KVSP are retaliating against him for his

                                  16   assistance in the Coleman and Armstrong litigation.         Freedman

                                  17   Decl., Ex. 62 ¶ 18, Docket No. 2947-5.

                                  18       For each of the examples just described, Defendants have not

                                  19   submitted any evidence, such as declarations by the officers who

                                  20   allegedly engaged in intimidation, threats, or coercion, to

                                  21   dispute the occurrence of these incidents.

                                  22       The Court finds the inmate declarants to be credible for the

                                  23   same reasons discussed in the prior section, and because of the

                                  24   absence of any evidence that contradicts the version of the

                                  25   events described in these declarations.

                                  26
                                  27
                                  28
                                                                           19
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 20 of 71




                                   1        Defendants argue that they have not violated § 12203(b)

                                   2   because their experts, Matthew Cate15, Bernard Warner16, and John

                                   3   Baldwin17, opine that disabled inmates have access to, and

                                   4   regularly utilize, systems for requesting accommodations and for

                                   5   reporting officer misconduct.     Cate Decl. ¶¶ 21-39, Docket No.

                                   6   3083-5.     Defendants retained these experts to determine whether

                                   7   inmates with disabilities are systemically being denied or

                                   8   discouraged from requesting accommodations; and whether they are

                                   9   targeted for abuse, retaliation, and harassment for doing so, or
  United States District Court
Northern District of California




                                  10   on the basis of their disabilities.      Warner examined these issues

                                  11   with respect to SATF, SVSP, KVSP; Baldwin with respect to COR,

                                  12   CIW, and CCI; and Cate with respect to LAC.

                                  13        The Court gives little weight to these experts’ opinions

                                  14   because they do not consider or take into account the possibility

                                  15   that, despite the existence of systems for requesting

                                  16   accommodations and reporting staff misconduct, and the fact that

                                  17   some inmates employ such systems, some disabled inmates refrain

                                  18   from filing ADA requests or staff misconduct grievances that they

                                  19   would have filed but for the threats, intimidation, or coercion

                                  20   by staff.     The data upon which Defendants’ experts rely, which

                                  21
                                  22        15 Cate previously served as the Inspector General of
                                  23   California, and as the Secretary of CDCR. Cate Decl. ¶¶ 1-6,
                                       Docket No. 3083-5.
                                  24        16 Bernard Warner has forty years of experience in the field
                                       of corrections and served as CDCR’s Chief Deputy Secretary for
                                  25   the Department of Juvenile Justice and as the Secretary of the
                                       Washington Department of Corrections. Warner Decl. ¶ 3, Docket
                                  26   No. 3083-6.
                                            17 John Baldwin has more than forty-two years of experience
                                  27
                                       in the field of corrections and served as the Director of the
                                  28   Iowa Department of Corrections. Baldwin Decl. ¶ 3, Docket No.
                                       3083-4.
                                                                        20
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 21 of 71




                                   1   show that disabled inmates are filing some ADA requests and

                                   2   grievances, does not take into account requests or grievances

                                   3   that disabled inmates did not make or submit, nor do they take

                                   4   into account requests and grievances that disabled inmates

                                   5   withdrew, because of threats, coercion, or intimidation.

                                   6   Accordingly, the Court finds that the opinions of Defendants’

                                   7   experts do not impact its finding that Defendants violated

                                   8   disabled inmates’ rights under § 12203(b).18

                                   9   III.    Defendants have failed to comply with their Court-ordered
                                               accountability obligations
  United States District Court
Northern District of California




                                  10
                                  11          In 2007, more than ten years after the Court entered its

                                  12   first Remedial Order and Injunction requiring Defendants to

                                  13   develop plans, policies, and procedures to ensure that their

                                  14   facilities and programs comply with the ADA and RA, the Court

                                  15   found that Defendants were not yet in compliance with the ADA,

                                  16   the ARP, or the Court’s Remedial Order and Injunction.          See

                                  17   Order, Docket No. 1045.     Accordingly, the Court entered the 2007

                                  18   injunction, which required Defendants to develop and implement a

                                  19   system for holding wardens and other staff accountable for

                                  20   compliance with the ARP and the Court’s orders (accountability

                                  21   obligations).    Order at 7, Docket No. 1045.       Since that time, the

                                  22   Court has clarified Defendants’ accountability obligations to

                                  23   specify the actions that Defendants must take to ensure that they

                                  24   comply with the ARP and ADA, such as tracking allegations of

                                  25
                                  26
                                              18
                                              For the same reasons, the Court’s conclusion is not
                                  27
                                       altered by data showing that disabled inmates submitted ADA-
                                  28   related appeals and grievances in the last several years. See
                                       Olgin Decl., Ex. A–G, Docket No. 3083-7.
                                                                       21
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 22 of 71




                                   1   violations of the ARP, the ADA, and the Court’s orders;

                                   2   conducting prompt investigations of any such alleged violations;

                                   3   and ensuring that any staff who violate the ARP, ADA, or the

                                   4   Court’s orders receive the appropriate discipline.         See 2012

                                   5   Order, Docket No. 2180; 2014 Order Modifying 2007 Injunction at

                                   6   1, Docket No. 2479; 2020 Order, Docket No. 3059.

                                   7       As noted above, Defendants have repeatedly failed to comply

                                   8   with their accountability obligations.       See, e.g., 2012 Order at

                                   9   4-6, Docket No. 2180; 2020 Order at 31-35, Docket No. 3059.
  United States District Court
Northern District of California




                                  10       In their present motion, Plaintiffs have shown that

                                  11   Defendants continue to violate multiple aspects of their Court-

                                  12   ordered accountability obligations.

                                  13       A.     Defendants’ system for investigating and holding staff
                                                  accountable for violations of the ARP and ADA is
                                  14              ineffective
                                  15       In 2007, the Court ordered Defendants to develop and

                                  16   implement a system for holding wardens and other staff

                                  17   accountable for compliance with the ARP, the ADA, and the Court’s

                                  18   orders.    Order at 7, Docket No. 1045.     In 2012, the Court

                                  19   clarified that this requires, among other things, that Defendants

                                  20   “investigate promptly and appropriately all allegations of

                                  21   violations, regardless of the source[.]”       Order at 16, Docket No.

                                  22   2180.

                                  23           Plaintiffs have shown that Defendants’ system for

                                  24   investigating alleged violations of the ARP and the ADA is flawed

                                  25   and that the results of investigations conducted pursuant to that

                                  26   system are unreliable.

                                  27       Plaintiffs’ expert, Eldon Vail, is a former correctional

                                  28   administrator with thirty-five years of experience working in and
                                                                           22
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 23 of 71




                                   1   administering adult correctional institutions.        Vail Decl. ¶ 3,

                                   2   Docket No. 2020-5.    He has served as the Warden of three adult

                                   3   correctional institutions, and he served as the Secretary of the

                                   4   Department of Corrections of Washington for four years.            Id. ¶ 4.

                                   5   He is familiar with CDCR prisons, as he was an expert in several

                                   6   actions involving CDCR prisons, including the Coleman litigation.

                                   7   Vail Decl. ¶¶ 1-8, Docket No. 3106-7.       As part of his assignment,

                                   8   Vail reviewed, among other things, 170 declarations by inmate-

                                   9   declarants that describe incidents of abuse directed at disabled
  United States District Court
Northern District of California




                                  10   inmates at eight prisons, including incidents that constitute

                                  11   violations of the ARP and ADA.      Id. ¶ 8.

                                  12          Vail opines that Defendants’ investigations of the

                                  13   allegations made by the inmate-declarants were systematically

                                  14   inadequate, as investigators “overlooked or intentionally

                                  15   ignored” evidence that supports the inmate-declarants’ version of

                                  16   the events and that undermines officer statements and incident

                                  17   reports generated by prison staff.       Id. ¶ 28.

                                  18          For example, Vail analyzed the investigation of allegations

                                  19   of abuse by an inmate at LAC who has mobility disabilities and

                                  20   uses a wheelchair, and he concluded that this investigation, like

                                  21   many others, was flawed.     Vail Decl. ¶¶ 72-79, Docket No. 3106-7.

                                  22   This inmate stated in his declaration that, on August 7, 2019, he

                                  23   requested multiple accommodations, including an ADA shower and

                                  24   extra supplies to clean up after an incontinence accident, but

                                  25   instead of accommodating him, an officer threw him out of his

                                  26   wheelchair and then put his knee on his back before handcuffing

                                  27   him.    Freedman Decl., Ex. 27, Docket No. 2947-5.

                                  28
                                                                           23
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 24 of 71




                                   1         To dispute this inmate’s allegations, Defendants filed the

                                   2   declaration of the officer who allegedly threw the inmate out of

                                   3   his wheelchair.    The officer attached to his declaration an

                                   4   incident report that he wrote after the incident, which states

                                   5   that the inmate stood up from his wheelchair, yelled profanities

                                   6   at the officer, and then threw a plastic bag containing

                                   7   disposable diapers at his chest and face.       Docket No. 3083-2, Ex.

                                   8   A.    According to the incident report, when the officer ordered

                                   9   the inmate to get on the floor, the inmate refused, and the
  United States District Court
Northern District of California




                                  10   officer then pushed the inmate to the floor and handcuffed him.

                                  11   Id.    The incident report lists three other officers as witnesses,

                                  12   but no inmate witnesses.     Id.   Defendants did not file any

                                  13   declarations by any of the three officers listed as witnesses.

                                  14         Vail reviewed the incident report and medical report just

                                  15   described, as well as other documents that Defendants did not

                                  16   file, including a second report that was written in 2020

                                  17   summarizing the results of Defendants’ inquiry into the incident.

                                  18   See Vail Decl. ¶¶ 72-79 & Ex. GGG, Docket No. 3106-7.         This

                                  19   second report summarizes an interview with an inmate who

                                  20   witnessed the incident and corroborated the subject inmate’s

                                  21   description of it; the witness stated that he saw the officer

                                  22   lift the inmate’s wheelchair from the back, forcing the inmate to

                                  23   fall out of the chair.     The investigator wrote that he did not

                                  24   find the subject inmate’s or the witness’s accounts to be

                                  25   credible because (1) the inmate and the witness did not mention

                                  26   that the inmate threw a bag of dirty diapers at the officer as

                                  27   the officer wrote in the incident report; (2) the witness failed

                                  28   to mention that the inmate “stood up from his wheelchair” as the
                                                                           24
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 25 of 71




                                   1   officer had written in the incident report; (3) the witness “is

                                   2   friends with” the inmate and therefore colluded with the inmate

                                   3   to tell the same story; and (4) the witness and the inmate

                                   4   differed in their accounts as to whether the inmate received an

                                   5   ADA shower prior to the incident.        Vail Decl., Ex. GGG at 2-4,

                                   6   Docket No. 3106-7.    The investigator concluded that the inmate’s

                                   7   allegations of excessive force and staff misconduct “have no

                                   8   merit and should be closed . . . based on the lack of

                                   9   corroborating witnesses and supporting evidence which
  United States District Court
Northern District of California




                                  10   contradict[s]” the inmate’s allegations.        Id. at 8.

                                  11       Vail opines that the investigator improperly assumed that

                                  12   the officer’s version of the incident was true, and that he

                                  13   improperly discounted the subject inmate’s and the witness’s

                                  14   statements on the ground that such statements did not match the

                                  15   officer’s version of the incident.        Vail Decl. ¶¶ 75-77.     Vail

                                  16   further opines that the investigator erred in assuming, without

                                  17   proof, that the similarities between the inmate’s and the

                                  18   witness’s version of the events was the result of collusion or

                                  19   fabrication, as opposed to being the truth.        Id. ¶ 75.     Finally,

                                  20   Vail opines that the investigator erred in discounting the

                                  21   inmate’s and the witness’s statements on the basis that their

                                  22   stories conflicted as to whether the inmate took an ADA shower

                                  23   before the officer threw him out of his wheelchair, because

                                  24   whether or not the inmate took an ADA shower was not material to

                                  25   whether he was thrown out of the wheelchair.        Id. ¶ 76.

                                  26       Neither Defendants nor their experts dispute Vail’s analysis

                                  27   and conclusions with respect to the investigation of this

                                  28   inmate’s allegations.
                                                                           25
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 26 of 71




                                   1        Plaintiffs’ other expert, Jeffrey Schwartz, who has assisted

                                   2   prisons and jails over the last twenty years in applying national

                                   3   correctional standards to their operations, concurs with Vail’s

                                   4   opinions and further opines that the problems and failures of

                                   5   Defendants’ process for investigating and disciplining

                                   6   allegations of staff misconduct directed at disabled inmates are

                                   7   systemic.   Schwartz Decl. ¶ 2, Docket No. 2947-9; Schwartz Decl.

                                   8   ¶ 6, Docket No. 3106-5.

                                   9        The Court finds Vail’s and Schwartz’s opinions about the
  United States District Court
Northern District of California




                                  10   systemic inadequacies of Defendants’ investigation of allegations

                                  11   of staff misconduct directed at disabled inmates to be credible

                                  12   and reliable.   They are consistent with the data published by the

                                  13   Office of the Inspector General (OIG)19, which shows that a

                                  14
                                  15        19Pursuant to California Penal Code § 6133(a), the OIG is
                                       “responsible for contemporaneous public oversight of the
                                  16   Department of Corrections and Rehabilitation investigations and
                                       staff grievance inquiries conducted by the Department of
                                  17   Corrections and Rehabilitation’s Office of Internal Affairs . . .
                                       . The Office of the Inspector General shall have discretion to
                                  18   provide public oversight of other Department of Corrections and
                                       Rehabilitation personnel investigations as needed.” The OIG’s
                                  19   records, reports, statements, and data compilations are
                                       presumptively admissible under the public records hearsay
                                  20   exception, Federal Rule of Evidence 803(8). See Johnson v. City
                                       of Pleasanton, 982 F.2d 350, 352 (9th Cir. 1992) (“A trial court
                                  21   may presume that public records are authentic and trustworthy.
                                       The burden of establishing otherwise falls on the opponent of the
                                  22   evidence, who must come ‘forward with enough negative factors to
                                       persuade a court that a report should not be admitted.’”); Estate
                                  23   of Gonzales v. Hickman, No. 05-660 MMM (RCX), 2007 WL 3237727, at
                                       *2 n.3 (C.D. Cal. May 30, 2007) (holding that OIG report was
                                  24   admissible under Rule 803(8) because the report contained factual
                                       findings and conclusions resulting from an investigation made by
                                  25   the OIG pursuant to its authority granted by law, and because the
                                       opponents did not meet their burden to show that the report was
                                  26   unreliable or untrustworthy); Lorraine v. Markel Am. Ins. Co.,
                                       241 F.R.D. 534, 551 (D. Md. 2007) (holding that “official
                                  27   publications posted on government agency websites should be
                                       admitted into evidence easily” based on Federal Rules of Evidence
                                  28
                                                                           26
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 27 of 71




                                   1   significant percentage of Defendants’ investigations of

                                   2   allegations of staff misconduct involving inmates are inadequate.

                                   3   The OIG monitored 116 cases involving allegations of harm or

                                   4   negligence against incarcerated people dated January 1, 2019, to

                                   5   June 30, 2020, and it concluded that, in twenty-eight out of the

                                   6   116 cases (or twenty-four percent), CDCR’s overall performance in

                                   7   investigating the allegations was “poor”, and that in forty-five

                                   8   out of the 116 cases (or thirty-eight percent), CDCR performed

                                   9   poorly in determining its findings for alleged misconduct and
  United States District Court
Northern District of California




                                  10   processing the case.    See Grunfeld Reply Decl. ¶¶ 227-231 & Ex.

                                  11   127, Docket No. 3108-1.20    The OIG did not issue an overall

                                  12   “superior” rating for any of the 116 cases.21       Id.

                                  13
                                  14   803(8) and 902(5)). Here, Defendants have not rebutted the
                                       presumption that the OIG data and OIG reports discussed in this
                                  15   order are admissible under Rule 803(8) because Defendants have
                                       not shown that such data and reports are unreliable or
                                  16   untrustworthy.
                                            20 These calculations are based on data that Plaintiffs
                                  17   obtained from the OIG’s website based on criteria described in
                                       detail in the declaration of Gay Grunfeld. Defendants object to
                                  18   the Court’s consideration of the calculations on the ground that
                                       the calculations are hearsay. The Court overrules this objection
                                  19   because Defendants do not dispute that the underlying data came
                                       from the OIG’s website and is therefore admissible under Federal
                                  20   Rules of Evidence 803(8) and 902(5). Further, Defendants have
                                       not shown that the calculations at issue, which are based on the
                                  21   OIG’s data, are inaccurate. To the contrary, during the hearing
                                       held on December 8, 2020, Defendants stated that they do not
                                  22   argue that “the calculations were done incorrectly.” See Tr. at
                                       8, Docket No. 3187.
                                  23        21 Defendants’ expert, Matthew Cate, states in his report

                                  24   that the OIG concluded that CDCR’s performance in the first six
                                       months of 2019 in terms of “the internal investigation and
                                  25   employee disciplinary process” was satisfactory overall and
                                       excellent based on certain specific metrics. Cate Decl. ¶¶ 86-
                                  26   88, Docket No. 3083-5. The OIG data that Cate summarizes in his
                                       report, however, does not appear to speak specifically to CDCR’s
                                  27   performance in investigating or disciplining staff misconduct of
                                       the type that is at issue in the present motion, namely staff
                                  28   misconduct directed at inmates. For that reason, the Court gives
                                       little weight to Cate’s opinions based on this data.
                                                                        27
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 28 of 71




                                   1       Vail’s and Schwartz’s opinions also are consistent with the

                                   2   OIG’s findings that the statewide system for investigating

                                   3   allegations of staff misconduct is flawed and ineffective.            For a

                                   4   report dated January 2019, the OIG reviewed 188 staff misconduct

                                   5   inquiries at SVSP to determine whether the statewide staff

                                   6   misconduct complaint process had functioned as intended.

                                   7   Grunfeld Decl., Ex. GG, Docket No. 2922-1.            Out of the 188 staff

                                   8   misconduct complaint inquiries the OIG reviewed, the OIG found

                                   9   that the hiring authority determined in ninety-seven percent of
  United States District Court
Northern District of California




                                  10   them that the staff accused of misconduct had not violated

                                  11   policy.   Id. at 1.   However, according to the OIG, the

                                  12   “dependability of the staff complaint inquiries” upon which the

                                  13   hiring authority’s determinations were based was “significantly

                                  14   marred by inadequate investigative skills” that staff misconduct

                                  15   complaint reviewers had demonstrated.         Id. at 3.     The OIG found

                                  16   that staff misconduct complaint reviewers “displayed signs of

                                  17   bias in favor of their fellow staff when conducting their staff

                                  18   complaint inquiries; they sometimes ignored corroborating

                                  19   evidence offered by inmate witnesses and often compromised the

                                  20   confidentiality of the process.”         Id. at 2.     The OIG concluded

                                  21   that the staff misconduct complaint reviewers’ “ability to remain

                                  22   impartial” could have been affected by the fact that the

                                  23   reviewers were “frequently peers or coworkers of the staff

                                  24   members they were investigating” and “must always rely on fellow

                                  25   staff for their physical safety.”         Id. at 5.

                                  26       The OIG recommended that CDCR “consider a complete overhaul

                                  27   of the staff complaint inquiry process” across the entire state

                                  28   on the ground that the problems the OIG found at SVSP—namely,
                                                                           28
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 29 of 71




                                   1   that staff complaint reviewers “did not follow sound practices

                                   2   with respect to interviewing, collecting evidence, and writing

                                   3   reports” and “lack[ed] of independence”—“may also be found to

                                   4   some extent at other institutions” because the same staff

                                   5   misconduct complaint inquiry process “is in place statewide.”

                                   6   Id. at 89-90.     The OIG specifically “urge[d] the department to

                                   7   reassign the responsibility of conducting staff complaint

                                   8   inquiries to employees who work outside of the prison’s command

                                   9   structure[.]”    Id. at 89.
  United States District Court
Northern District of California




                                  10         After this OIG report was published, CDCR implemented the

                                  11   Allegation Inquiry Management Section (AIMS) in certain prisons

                                  12   in January 2020, and statewide in April 2020.        Amy Miller Decl. ¶

                                  13   57, Docket No. 3006-1.    According to Defendants, AIMS “is able to

                                  14   provide reviews of staff complaints that are more independent

                                  15   than the reviews performed at the institutions themselves.”            Id.

                                  16   ¶ 53.    “AIMS is responsible for completing allegation inquiries

                                  17   for most allegations against staff submitted through the

                                  18   grievance process which, if true, meet the definition of staff

                                  19   misconduct, but for which the reviewing authority does not have

                                  20   the reasonable belief the alleged misconduct occurred.”            Id. ¶

                                  21   53.     In other words, “[w]hen the warden or chief deputy warden

                                  22   determines that the allegations, if true, would more likely than

                                  23   not result in adverse disciplinary action, but there is no

                                  24   reasonable belief that the misconduct occurred, the grievance

                                  25   will be directed to AIMS for an allegation inquiry.”         Id. ¶ 55.

                                  26   Once a grievance is sent to AIMS for an allegation inquiry, AIMS

                                  27   conducts interviews and reviews documents, and it then provides a

                                  28   report to the warden so that the warden can decide whether (1) no
                                                                           29
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 30 of 71




                                   1   action should be taken against staff because there was no

                                   2   evidence to substantiate the allegations, or (2) the matter

                                   3   should be forwarded to the Office of Internal Affairs for formal

                                   4   investigation or for direct adverse action.         Id. ¶ 56.

                                   5        On February 16, 2021, the OIG issued a new report in which

                                   6   it analyzed whether the implementation of AIMS has solved the

                                   7   structural problems it identified in its January 2019 report as

                                   8   to the statewide system for investigating and disciplining staff

                                   9   misconduct.22   OIG Report, Docket No. 3205.      The OIG concluded
  United States District Court
Northern District of California




                                  10   that the “lack of independence” it found in its report of January

                                  11   2019 “still persists” notwithstanding the implementation of AIMS.

                                  12   Id. at 1.   The OIG found that wardens had mostly circumvented the

                                  13   AIMS process by “largely avoid[ing] referring staff misconduct

                                  14   grievances” to AIMS and by retaining such grievances at the

                                  15   prison for internal investigation.      Id. at 1.     The OIG concluded

                                  16   that the wardens were able to retain grievances for investigation

                                  17   within the prison instead of sending them to AIMS because, under

                                  18   the current statewide system, the determination of whether a

                                  19   grievance should be sent to AIMS is within the wardens’

                                  20
                                  21
                                  22
                                            22Defendants object to the Court’s consideration of this
                                  23
                                       report on the grounds that (1) Plaintiffs filed it after the
                                  24   December 8, 2020, hearing on the present motion, and (2) the
                                       report is inadmissible. See Docket No. 3207. The Court will
                                  25   consider the report because it is relevant to the Court’s
                                       determination of the present motion, and because the Court
                                  26   provided Defendants with an opportunity to respond to the report.
                                       The Court overrules Defendants’ admissibility objections on the
                                  27   ground that Defendants have not rebutted the presumption that the
                                       report is admissible as a public record under Federal Rule of
                                  28   Evidence 803(8), as they have not shown that the report is
                                       unreliable or untrustworthy.
                                                                       30
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 31 of 71




                                   1   discretion, and the exercise of that discretion is not subject to

                                   2   any oversight.     Id.

                                   3       The OIG also found that, out of the grievances that wardens

                                   4   did refer to AIMS, AIMS did not conduct investigations into

                                   5   various categories of grievances, including staff misconduct

                                   6   related to the ADA reasonable accommodations process and staff

                                   7   misconduct involving the reported use of excessive force that did

                                   8   not result in serious bodily injury.         Id. at 3.   For the

                                   9   grievances that AIMS did investigate, the OIG found that AIMS
  United States District Court
Northern District of California




                                  10   terminated the investigations before completing them as soon as

                                  11   an AIMS investigator formed a reasonable belief that any

                                  12   misconduct occurred; at that point, AIMS sent a report to the

                                  13   warden even though the investigators may not have gathered all

                                  14   relevant evidence.       Id. at 3-4.    The OIG found this to be

                                  15   problematic because, once a warden receives a report from AIMS,

                                  16   the warden has the discretion to decide, based on AIMS’

                                  17   incomplete investigation, that no action should be taken against

                                  18   staff because there was no evidence to substantiate the

                                  19   allegations.     Id.

                                  20       The OIG expressed a “deep concern[] about the low rate at

                                  21   which wardens determined their staff violated policy (regardless

                                  22   of the entity that prepared the inquiry), which raises serious

                                  23   issues about the overall fairness of the process.”          Id. at 2.

                                  24   Specifically, “of the 1,293 allegations that wardens resolved

                                  25   between June 1, 2020, and August 31, 2020, wardens found that

                                  26   their staff violated policy in only 22 (1.7 percent).”             Id.

                                  27       Finally, the OIG found that CDCR’s mechanisms for tracking

                                  28   and collecting staff misconduct data are inadequate and preclude
                                                                              31
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 32 of 71




                                   1   any meaningful analysis or assessment of CDCR’s effectiveness in

                                   2   investigating staff misconduct grievances.       Id.   Notably, the

                                   3   inadequacy of the tracking system has resulted in CDCR “severely

                                   4   undercount[ing]” the number of allegations of staff misconduct,

                                   5   “possibly by the thousands.”     Id.

                                   6       The Secretary for CDCR, Kathleen Allison, sent a letter to

                                   7   the OIG responding to the OIG’s new report.        See id. at 69-70.

                                   8   In that letter, the Secretary states that the OIG’s conclusions

                                   9   as to the effect of AIMS are “premature” because AIMS was
  United States District Court
Northern District of California




                                  10   implemented statewide in April 2020 and CDCR is still in the

                                  11   process of implementing the new procedures and training staff.

                                  12   Id. at 69-70.     The OIG responded to the Secretary’s letter,

                                  13   noting that the problems it identified in its February 2021

                                  14   report “are structural and are not dependent on when [CDCR]

                                  15   activated AIMS.     The primary reason we published this progress

                                  16   report was to highlight structural problems in the department’s

                                  17   regulations and to point out that those problems will remain

                                  18   until the department changes the regulations (and its process),

                                  19   again.”     Id. at 71.

                                  20       Defendants do not dispute any of the OIG’s findings with

                                  21   respect to the structural flaws in the statewide system for

                                  22   investigating and disciplining staff misconduct.        See Docket No.

                                  23   3211.     Defendants state only that CDCR acknowledges the report

                                  24   and is in the process of considering the report’s recommendations

                                  25   for the development of further policies.       Id. at 1-2.    Defendants

                                  26   also note that, on March 1, 2021, the Secretary for CDCR

                                  27   testified before the California Assembly’s Budget Subcommittee

                                  28   about “proactive measures CDCR is prepared to take” in light of
                                                                           32
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 33 of 71




                                   1   the OIG’s report, namely centralizing the complaint screening

                                   2   process outside the institutions; expanding the scope of AIMS to

                                   3   cover all allegations of excessive or unnecessary force when

                                   4   there is any injury; and requiring AIMS investigators to state a

                                   5   conclusion about whether a complete inquiry has been conducted

                                   6   and whether or not it has established a reasonable belief that

                                   7   misconduct occurred.    See Kathleen Allison Decl. ¶¶ 3-4, Docket

                                   8   No. 3212-1.   Defendants provide no indication of whether, and if

                                   9   so, when, any of these “proactive measures CDCR is prepared to
  United States District Court
Northern District of California




                                  10   take” will become CDCR policy.

                                  11       The Court finds, based on the foregoing, that Defendants’

                                  12   system for investigating staff misconduct is deficient and

                                  13   ineffective, and that the results of any investigations conducted

                                  14   pursuant to that system cannot be relied upon to hold wardens and

                                  15   staff accountable for violations of the ARP and ADA.

                                  16       Defendants’ experts, Matthew Cate, Bernard Warner, and John

                                  17   Baldwin, admit that the investigations of at least some of the

                                  18   incidents described in the inmates’ declarations were deficient.

                                  19   See, e.g., Cate Decl. ¶ 5, Docket No. 3160-6 (opining that “most”

                                  20   investigations were conducted “in a professional manner” and that

                                  21   the findings of the hiring authorities were “typically reasonable

                                  22   under the circumstances”); Baldwin Decl. ¶ 35, Docket No. 3083-4

                                  23   (admitting that at least one of the incident reports he reviewed

                                  24   “should have been more thorough, which makes it difficult to

                                  25   determine what actually happened in that incident”).

                                  26       Defendants nevertheless argue, based on Cate’s opinions,

                                  27   that the statewide system for investigating allegations of staff

                                  28   misconduct has worked properly with respect to the allegations of
                                                                           33
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 34 of 71




                                   1   misconduct made by the inmate-declarants.       Cate opines that,

                                   2   “[w]hile not perfect, the investigations generally produced a

                                   3   result that, based on [his] expertise, was reasonable and

                                   4   appropriate,” Cate Decl. ¶¶ 75-78, 84, Docket No. 3160-7, and

                                   5   that “a few poor investigations” cannot be used as a means to

                                   6   conclude that the system is broken, id. ¶ 20.        Cate further

                                   7   opines that AIMS will “improve the system” by allowing for

                                   8   investigations of certain categories of allegations outside of

                                   9   the prisons.   Id. ¶ 90.
  United States District Court
Northern District of California




                                  10        Cate’s opinions do not impact the Court’s determinations,

                                  11   because his opinions are inconsistent with the OIG’s findings,

                                  12   discussed in more detail above.      Cate does not square his

                                  13   opinions with the OIG’s findings from January 2019 that the

                                  14   statewide system is prone to generating unreliable investigation

                                  15   results because of the reviewers’ lack of independence and poor

                                  16   investigative skills.23    Further, Cate’s opinion that AIMS will

                                  17   improve the system also is contradicted by the OIG’s findings of

                                  18   February 2021 that AIMS has not, and will not, solve any of the

                                  19   structural problems the OIG identified in its January 2019

                                  20   report.

                                  21        In light of the foregoing, the Court finds that Plaintiffs

                                  22   have shown that Defendants have failed to implement an effective

                                  23   system for investigating and disciplining violations of the ARP

                                  24
                                  25        23The OIG’s report of February 2021 was published after Cate
                                  26   wrote his declarations in connection with the present motion, but
                                       the OIG’s January 2019 report was available on the OIG’s website
                                  27   at the time that Cate wrote his declarations. Indeed, Cate
                                       states in his second declaration that he reviewed this report.
                                  28   See Cate Decl., List of Documents Reviewed at 4, Docket No. 3160-
                                       60.
                                                                       34
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 35 of 71




                                   1   and ADA.   This constitutes a violation of the Court’s prior

                                   2   orders.

                                   3        B.    Defendants failed to log alleged violations of the ARP
                                                  and ADA
                                   4
                                           In 2012, the Court ordered Defendants to track and
                                   5
                                       investigate all allegations of violations of the ARP and ADA.
                                   6
                                       Order, Docket No. 2180.    In December 2014, the Court clarified
                                   7
                                       Defendants’ obligations to track allegations of violations of the
                                   8
                                       ARP, the ADA, and the Court’s prior orders and injunctions as
                                   9
                                       follows:
  United States District Court
Northern District of California




                                  10
                                                  Defendants, their agents and employees
                                  11              (Defendants) shall track any allegation that
                                                  any employee of the Department of
                                  12              Corrections and Rehabilitation was
                                                  responsible for any member of the Plaintiff
                                  13              class not receiving access to services,
                                                  programs, activities, accommodations or
                                  14              assistive devices required by any of the
                                                  following: the Armstrong Remedial Plan, the
                                  15              Americans with Disabilities Act or this
                                                  Court’s prior orders. Allegations to be
                                  16              tracked include, but are not limited to,
                                                  those received from CDCR staff, prisoners,
                                  17              Plaintiffs’ counsel, administrative appeals
                                                  and third parties. All such allegations
                                  18              shall be tracked, even if the non-compliance
                                                  was unintentional, unavoidable, done without
                                  19              malice, done by an unidentified actor or
                                                  subsequently remedied.
                                  20
                                  21   Order Modifying 2007 Injunction at 1, Docket No. 2479 (emphasis
                                  22   added).
                                  23       In its order of September 8, 2020, the Court modified its
                                  24   prior orders and injunctions to require Defendants to also track
                                  25   allegations of violations of the ADA’s anti-retaliation and anti-
                                  26   interference provisions, on the ground that the Court’s intent at
                                  27   the outset of the remedial phase of this litigation was to
                                  28   require Defendants to operate their facilities and programs in
                                                                           35
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 36 of 71




                                   1   accordance with the ADA and RA.      Order of September 8, 2020, at

                                   2   34-35, Docket No. 3059.

                                   3        Plaintiffs have shown, and Defendants do not dispute, that

                                   4   Defendants failed to log many of the allegations of violations of

                                   5   the ARP that Plaintiffs’ counsel raised in their advocacy

                                   6   letters, including (1) allegations that staff denied disabled

                                   7   inmates reasonable accommodations for their disabilities24; and

                                   8   (2) allegations that disabled inmates suffered physical abuse by

                                   9   staff after requesting reasonable accommodations25.        See Grunfeld
  United States District Court
Northern District of California




                                  10   Reply Decl. ¶¶ 239-49, Docket No. 3108-1.       This constitutes a

                                  11   violation of the Court’s prior orders.

                                  12        C.   Defendants do not timely initiate or complete
                                                 investigations of alleged violations of the ARP and ADA
                                  13
                                  14        In 2012, the Court required Defendants to initiate an

                                  15   investigation of any violation of the ARP, the ADA, or the orders

                                  16   of this Court “within ten business days of receiving notice of

                                  17   such allegation” and to complete any such investigation “as

                                  18   promptly as possible.”    Order at 17, 21, Docket No. 2180.

                                  19        Plaintiffs have shown, and Defendants do not dispute, that

                                  20   Defendants often fail to initiate, or delay in initiating,

                                  21   investigations of alleged violations of the ARP and ADA.

                                  22
                                  23
                                            24 These allegations include that, during a body search, an
                                  24   officer at COR kicked and then slammed to the ground an inmate
                                       who requested an accommodation for his mobility disability during
                                  25   the search. Grunfeld Reply Decl., Ex. 33 ¶¶ 12-17, Docket No.
                                       3108-1.
                                  26        25 These allegations include that an inmate with mobility

                                  27   impairments who was undergoing chemotherapy was thrown out of his
                                       wheelchair by an officer after he requested to be housed closer
                                  28   to the medication window because he could not walk long
                                       distances. Freedman Decl., Ex. 53 ¶¶ 15-23, Docket No. 2947-5.
                                                                        36
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 37 of 71




                                   1        In January 2020, the OIG concluded that CDCR had been

                                   2   untimely in responding to, and in initiating investigations of,

                                   3   allegations of staff misconduct directed at disabled and other

                                   4   vulnerable inmates.     Grunfeld Decl., Ex. J at 1, Docket No. 2922-

                                   5   1.   The OIG reviewed CDCR’s responses to advocacy letters sent by

                                   6   Plaintiffs’ counsel to CDCR in 2019 and concluded that each

                                   7   described “serious” misconduct that, “if true, would result in

                                   8   disciplinary action for the subject employees.”        Id.   The

                                   9   allegations included that an officer assaulted an elderly
  United States District Court
Northern District of California




                                  10   disabled inmate; that a disabled inmate requested, but was

                                  11   denied, an ADA shower and an officer threatened to have the

                                  12   inmate attacked if he filed a complaint; and that an inmate with

                                  13   a mobility disability requested, but was denied, a handcuffing

                                  14   accommodation and was then thrown to the ground by an officer.

                                  15   Id. at 3-23.   The OIG found a “pervasive lack of timely follow

                                  16   through,” including that CDCR “ignored” many allegations, failed

                                  17   to investigate dozens of allegations, and failed to refer

                                  18   pertinent information to the Office of Internal Affairs when

                                  19   appropriate.   Id. at 1.    This constitutes a violation of the

                                  20   Court’s prior orders.

                                  21        D.   Defendants do not timely provide to Plaintiffs’ counsel
                                                 information about investigations of alleged violations
                                  22             of the ARP and ADA
                                  23        In 2012, the Court ordered Defendants to provide Plaintiffs’

                                  24   counsel with access to the results of investigations of alleged

                                  25   violations of the ARP or the Court’s orders, including all

                                  26   sources of information relied on to substantiate or refute the

                                  27   allegations.   Order at 18, Docket No. 2180.

                                  28
                                                                           37
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 38 of 71




                                   1        Plaintiffs have shown, and Defendants do not dispute, that

                                   2   Defendants have failed to provide, or have delayed in providing,

                                   3   them with information regarding the status or results of

                                   4   investigations of alleged violations of the ARP.

                                   5        For example, on September 25, 2020, Defendants agreed to

                                   6   provide in a spreadsheet information about investigations,

                                   7   findings of misconduct, and discipline imposed in connection with

                                   8   168 alleged incidents of staff misconduct against disabled

                                   9   inmates at LAC, COR, KVSP, and CCI that were described in inmate
  United States District Court
Northern District of California




                                  10   declarations.   Grunfeld Decl. ¶ 4, Docket No. 3169-4.        On

                                  11   November 13, 2020, Defendants produced information with respect

                                  12   to only ninety-eight of the 198 allegations of misconduct and did

                                  13   not provide information as to seventy of the allegations.          Id. at

                                  14   7.   Defendants did not provide a date by which they would produce

                                  15   the requested information for the seventy incidents.         See Ex. 1,

                                  16   4 to Grunfeld Sur-Reply Decl., Docket No. 3169-4.         Notably, of

                                  17   the ninety-eight allegations for which Defendants provided

                                  18   information, Defendants’ responses show that that they failed to

                                  19   investigate seven of the allegations (or seven percent).

                                  20        As another example, Defendants agreed to provide information

                                  21   about investigations, findings of misconduct, and discipline

                                  22   imposed in connection with each distinct allegation of misconduct

                                  23   contained in Plaintiffs’ tour reports from 2018 to 2020 for LAC,

                                  24   COR, KVSP, and CCI.    Id. ¶ 5.   Defendants did not provide any

                                  25   information for forty-four of the fifty-three allegations, or a

                                  26   date by which they would do so.      See Ex. 2 to Grunfeld Sur-Reply

                                  27   Decl., Docket No. 3169-4.

                                  28
                                                                           38
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 39 of 71




                                   1         These failures by Defendants violate the Court’s prior

                                   2   orders.

                                   3         E.   Defendants’ tracking systems do not enable them to
                                                  identify staff who repeatedly violate the ARP or other
                                   4              information critical to monitoring their compliance
                                   5         In 2007, the Court required Defendants to “refer individuals

                                   6   with repeated instances of non-compliance to the Office of

                                   7   Internal Affairs for investigation and discipline, if

                                   8   appropriate.”    Order at 7, Docket No. 1045.       To facilitate this

                                   9   process, the Court ordered Defendants in 2012 to track
  United States District Court
Northern District of California




                                  10   allegations of violations of the ARP and the Court’s orders,

                                  11   including “the number of prior allegations of non-compliance

                                  12   against the involved employees or employees.”         Order at 16-17,

                                  13   Docket No. 2180.

                                  14         In its report of February 16, 2021, the OIG stated that,

                                  15   “[d]espite having numerous information systems that contain data

                                  16   related to the staff misconduct process, [CDCR] lacks the ability

                                  17   to produce reports that are capable of identifying the names of

                                  18   all staff accused of misconduct or the names of all staff who

                                  19   were found to have violated policy as well as several other types

                                  20   of critical information.”      Docket No. 3205 at 1.

                                  21         Defendants’ tracking systems are, therefore, in violation of

                                  22   the Court’s prior orders.

                                  23   IV.   Defendants’ failure to comply with their accountability
                                             obligations is resulting in ongoing violations of disabled
                                  24         inmates’ rights under the ARP and ADA
                                  25         As discussed in the preceding sections, Plaintiffs have

                                  26   shown that Defendants have violated the ARP and ADA by failing to

                                  27   provide reasonable accommodations to, or by interfering with the

                                  28   ADA rights of, qualified inmates with disabilities at LAC, COR,
                                                                            39
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 40 of 71




                                   1   SATF, CIW, and KVSP.       Plaintiffs have also shown that Defendants

                                   2   have violated their accountability obligations by failing to

                                   3   track alleged violations of the ARP and ADA; failing to promptly

                                   4   and properly investigate alleged violations of the ARP and ADA;

                                   5   failing to provide Plaintiffs’ counsel with information about the

                                   6   status and results of their investigations; and failing to

                                   7   implement an effective system for holding wardens and other staff

                                   8   accountable for non-compliance with the ARP and ADA.

                                   9       Plaintiffs’ expert, Eldon Vail, opines that CDCR’s
  United States District Court
Northern District of California




                                  10   ineffective system for holding staff accountable for misconduct

                                  11   leads to and perpetuates a staff culture in which staff target

                                  12   inmates with disabilities for abuse, mistreatment, retaliation.

                                  13   See, e.g., Vail Decl. ¶ 9, Docket No. 3106-7.        Vail opines that,

                                  14   if inmates and staff know that nothing will happen to staff who

                                  15   abuse inmates, then incarcerated people become reluctant to

                                  16   report misconduct and staff become less likely to stop the

                                  17   pattern of abuse.    Id.

                                  18       The Court finds Vail’s opinions to be credible and

                                  19   consistent with other evidence in the record.        They are

                                  20   consistent with the OIG’s finding that “an inadequately

                                  21   functioning staff complaint process that lacks independence

                                  22   fosters distrust among inmates[.]”       Grunfeld Decl., Ex. GG at 2,

                                  23   Docket No. 2922-1.     Further, as noted above, many declarants

                                  24   describe a staff culture at LAC, COR, SATF, CIW, and KVSP of

                                  25   staff targeting inmates with disabilities and other vulnerable

                                  26   inmates for mistreatment, abuse, retaliation, and other improper

                                  27   behavior that, among other things, violates the ARP and ADA.

                                  28   See, e.g., Grunfeld Reply Decl., Ex. 8 ¶¶ 34-35, Docket No. 3108-
                                                                           40
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 41 of 71




                                   1   1; Freedman Decl., Ex. 29 ¶ 36; Freedman Decl., Ex. 33 ¶ 29,

                                   2   Docket No. 2947-5; Grunfeld Reply Decl., Ex. 70 ¶ 45, Docket No.

                                   3   3109-1; Grunfeld Reply Decl., Ex. 43 ¶ 13, Docket No. 3108-1;

                                   4   Grunfeld Decl., Ex. 41 ¶ 20, Docket No. 3108-1; Freedman Decl.,

                                   5   Ex. 61 ¶¶ 33-36, Docket No. 2947-5; Freedman Decl., Ex. 35 ¶ 21,

                                   6   Docket No. 2947-5.     The descriptions of the staff culture in

                                   7   these declarations are remarkably consistent even though the

                                   8   declarants reside at different prisons and in different locations

                                   9   within each prison.     The Court finds that this lends credibility
  United States District Court
Northern District of California




                                  10   to the declarations and to Vail’s opinions.

                                  11        The data produced by Defendants also support the notion that

                                  12   a staff culture exists in which staff target disabled inmates for

                                  13   abuse.    The data show that, despite the dozens of allegations of

                                  14   abuse by inmates, only a relatively small number of the incidents

                                  15   have resulted in discipline, and that out of the incidents that

                                  16   have resulted in discipline, disabled inmates are

                                  17   overrepresented.     For example, from 2017 to 2020, despite the

                                  18   dozens of allegations of abuse at LAC, there were six staff

                                  19   misconduct incidents at LAC involving incarcerated people that

                                  20   resulted in discipline, and three of the six incidents (or fifty

                                  21   percent) involved misconduct directed at an Armstrong or Coleman

                                  22   class member.26    Grunfeld Decl. ¶ 14, Docket No. 3169-4.         At COR,

                                  23
                                            26These figures are based on data that Defendants produced
                                  24   to Plaintiffs in their interrogatory responses. The criteria
                                       that Plaintiffs used to calculate these figures is described in
                                  25   detail in the declaration of Gay Grunfeld. Defendants object to
                                       the Court’s consideration of the figures on the grounds that the
                                  26   criteria used to generate the figures is “nebulous” and that
                                       Plaintiffs’ counsel lack expertise in data analysis. The Court
                                  27   overrules this objection because Defendants do not dispute that
                                       the underlying data came from their interrogatory responses.
                                  28
                                                                           41
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 42 of 71




                                   1   from 2017 to 2020, there were eighteen staff misconduct incidents

                                   2   involving incarcerated people that resulted in discipline, and

                                   3   all of them (one hundred percent) involved misconduct directed at

                                   4   an Armstrong or Coleman class member.       Id. ¶ 15.   At KVSP, from

                                   5   2017 to 2020, there were twenty-four staff misconduct incidents

                                   6   involving incarcerated people that resulted in discipline, and

                                   7   sixteen of them (or sixty-six percent) involved misconduct

                                   8   directed at an Armstrong or Coleman class member.         Id. ¶ 17.

                                   9       Defendants’ experts, Cate, Baldwin, and Warner, opine that
  United States District Court
Northern District of California




                                  10   “disabled inmates” are not being targeted by prison staff for

                                  11   conduct that is violative of the ARP and ADA because of their

                                  12   disabilities.   Cate Decl. ¶ 11, Docket No. 3083-5.        The Court is

                                  13   not persuaded by these experts’ opinions on this issue for the

                                  14   following reasons.    First, the experts’ definition of “disabled

                                  15   inmate” is under-inclusive, as it excludes inmates such as

                                  16   Coleman class members who have been designated as EOP by virtue

                                  17   of the severity of their mental impairments.        As a result of this

                                  18   definitional limitation, these experts appear to have excluded

                                  19   from their analysis the experiences of inmates who suffer from

                                  20   mental impairments that are covered under the ARP.         Second, the

                                  21   experts do not explain how their opinions can be reconciled with

                                  22   the data discussed in more detail above, which shows that

                                  23
                                  24
                                  25
                                       Further, the calculations from which the figures were derived do
                                  26   not require any expertise; the calculations involve parsing data
                                       from Defendants’ interrogatory responses and performing basic
                                  27   arithmetic, as described in detail in the Grunfeld Declaration.
                                       Finally, Defendants have not shown that the figures in question
                                  28   are inaccurate or are inconsistent with the data contained in
                                       their interrogatory responses.
                                                                       42
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 43 of 71




                                   1   disabled inmates are overrepresented in incidents of staff

                                   2   misconduct that resulted in discipline.

                                   3   V.    Additional remedial measures are necessary to end the
                                             ongoing violations of the ARP and ADA
                                   4
                                   5        For the reasons discussed in the preceding section, the

                                   6   policies, procedures, and monitoring mechanisms currently in

                                   7   place, despite recent modifications made by Defendants (including

                                   8   the implementation of AIMS), have proven to be ineffective at

                                   9   bringing Defendants into compliance with the ARP and ADA.
  United States District Court
Northern District of California




                                  10   Accordingly, the Court finds that the implementation of

                                  11   additional remedial measures at LAC, COR, SATF, CIW, and KVSP is

                                  12   necessary to improve the effectiveness of the system for

                                  13   investigating and disciplining violations of the ARP and ADA and

                                  14   to end the ongoing violations of the ARP and ADA.

                                  15        Defendants contend that further remedial measures are

                                  16   premature at this juncture because investigations of some

                                  17   disabled inmates’ allegations have not yet been completed.          The

                                  18   Court is not convinced that the pendency of the investigations

                                  19   warrants a delay in implementing additional remedial measures.

                                  20   Defendants have provided no timeline for when the Court could

                                  21   expect the investigations to be completed; based on the record,

                                  22   it seems reasonable to expect that investigations could take many

                                  23   months, if not years.     As discussed above, the OIG, in reviewing

                                  24   CDCR’s response to disabled inmates’ allegations of staff

                                  25   misconduct, noted that CDCR’s investigations of such allegations

                                  26   had been inordinately delayed or abandoned.         The Court is

                                  27   reluctant to allow further violations of disabled inmates’ rights

                                  28
                                                                            43
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 44 of 71




                                   1   under the ARP and ADA to occur while the investigations are

                                   2   pending.

                                   3       Defendants’ expert, Matthew Cate, opines that no additional

                                   4   remedial measures are necessary because “disabled inmates can

                                   5   request accommodations in a variety of ways” and “[e]ven if class

                                   6   members were afraid to request accommodations from officers due

                                   7   to officer wrongdoing, they still have all of the other ways

                                   8   . . . to request accommodations that do not involve the

                                   9   officers.”    Cate Decl. ¶ 94, Docket No. 3083-5.      The Court is not
  United States District Court
Northern District of California




                                  10   persuaded by this argument, because it misses the point.

                                  11   Plaintiffs have shown that the ongoing violations of the ARP and

                                  12   ADA are the consequence of the ineffectiveness of the system for

                                  13   investigating and disciplining violations of the ARP and ADA and

                                  14   the resulting staff culture of targeting inmates with

                                  15   disabilities.    Defendants have presented no evidence to show that

                                  16   the ongoing violations are the result of a lack of access to

                                  17   methods for requesting accommodations.       Accordingly, the Court

                                  18   cannot conclude that providing additional methods to disabled

                                  19   inmates for requesting accommodations, as Defendants propose,

                                  20   would end the ongoing violations of the ARP and ADA.

                                  21       Plaintiffs request that the Court require Defendants to

                                  22   develop a plan within thirty days to implement the additional

                                  23   remedial measures described in more detail below.         The plan would

                                  24   be implemented within forty-five days after the parties meet and

                                  25   confer.    See Proposed Order at 17-21, Docket No. 2948-6.

                                  26       The Court finds that requiring Defendants to design, and

                                  27   ultimately implement, a plan that requires them to adopt a

                                  28   combination of certain of the remedial measures that Plaintiffs
                                                                           44
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 45 of 71




                                   1   propose, with modifications, as discussed below, is necessary to

                                   2   prevent further violations of the ARP and disabled inmates’ ADA

                                   3   rights.   These additional remedial measures are intended and

                                   4   tailored to improve policies and procedures for supervising

                                   5   staff’s interactions with inmates, investigating staff

                                   6   misconduct, and disciplining staff by enhancing the process for

                                   7   gathering and reviewing evidence that can be used to hold staff

                                   8   accountable for any violations of the ARP and disabled inmates’

                                   9   ADA rights.    These additional measures, when considered as a
  United States District Court
Northern District of California




                                  10   whole, constitute an incremental expansion of processes and

                                  11   systems that are already in place pursuant to the Court’s prior

                                  12   orders and injunctions.

                                  13             1.    Surveillance cameras

                                  14       Plaintiffs request that (1) Defendants install surveillance

                                  15   cameras in all areas at the prisons at issue to which

                                  16   incarcerated people have access, including, but not limited to,

                                  17   all exercise yards, housing units, sally-ports, dining halls,

                                  18   program areas, and gyms, within ninety days; (2) CDCR adopt

                                  19   policies and procedures regarding the use of camera footage,

                                  20   including requirements that all footage be retained for a minimum

                                  21   of ninety days, that footage of use of force and other triggering

                                  22   events be retained indefinitely, and that footage, when

                                  23   available, be reviewed and considered as part of the

                                  24   investigation of the incident; and (3) CDCR train staff regarding

                                  25   how and when to request that footage be retained and reviewed.

                                  26       Both sides and their experts agree that the installation of

                                  27   additional surveillance cameras would help reduce misconduct and

                                  28   would facilitate the investigation of any misconduct that does
                                                                           45
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 46 of 71




                                   1   occur.     See, e.g., Cate Decl. ¶ 97, Docket No. 3083-5.

                                   2   (“[I]nstalling cameras would be beneficial to every institution

                                   3   in the CDCR system.     It would serve to deter misconduct on the

                                   4   part of inmates and officers alike.         It would also make it easier

                                   5   to investigate misconduct should it occur.”).

                                   6       Defendants nevertheless oppose Plaintiffs’ request to require

                                   7   them to install surveillance cameras based on the following

                                   8   grounds: (1) certain facilities already have camera coverage, and

                                   9   Defendants are moving forward to procure and deploy cameras at
  United States District Court
Northern District of California




                                  10   RJD and at two facilities in LAC; (2) the installation of cameras

                                  11   is not necessary to correct the violations of the ARP and ADA

                                  12   shown; and (3) even if additional fixed cameras were necessary,

                                  13   they should not be installed anywhere other than yards that house

                                  14   the most vulnerable inmates.

                                  15       The Court is not persuaded.          Defendants’ arguments fail to

                                  16   acknowledge that violations of disabled inmates’ rights under the

                                  17   ARP and ADA are likely to continue to take place throughout LAC,

                                  18   COR, SATF, CIW, and KVSP in the absence of surveillance cameras,

                                  19   and that this is unacceptable.      In light of Defendants’ failure

                                  20   to comply with the ADA and ARP after the Court ordered them to

                                  21   implement lesser measures, the Court finds that the installation

                                  22   of surveillance cameras at LAC, COR, SATF, CIW, and KVSP is

                                  23   necessary and that it must be done as soon as possible.            Further,

                                  24   Defendants already have a contract in place with a vendor for the

                                  25   installation of surveillance cameras at CDCR institutions through

                                  26   June 2023.     Diaz Decl. ¶ 42; Macomber Decl. ¶ 12.      This existing

                                  27   contract should facilitate the installation and deployment

                                  28   process.
                                                                           46
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 47 of 71




                                   1       Defendants have not raised an objection in their briefs to

                                   2   Plaintiffs’ request that their plan include policies and

                                   3   procedures regarding the use of camera footage and training for

                                   4   staff regarding the same, as discussed in more detail above.           In

                                   5   the absence of a showing to the contrary, the Court finds that

                                   6   policies, procedures, and training on the use of camera footage

                                   7   are necessary and should be a part of Defendants’ plan.

                                   8              2.   Body cameras

                                   9       Plaintiffs request that CDCR purchase and begin using body-
  United States District Court
Northern District of California




                                  10   worn cameras for all correctional officers at the prisons at

                                  11   issue within sixty days.

                                  12       Defendants oppose the request on the ground that their

                                  13   expert, Matthew Cate, opines that (1) body cameras are not

                                  14   necessary to redress the ARP and ADA violations shown; (2) they

                                  15   are expensive; and (3) fixed cameras are superior to body

                                  16   cameras.   Br. at 18-19, Docket No. 3082-0; Cate Decl. ¶ 99,

                                  17   Docket No. 3083-5.

                                  18       The Court finds that body cameras are likely to improve

                                  19   investigations of misconduct by staff and to reduce the incidence

                                  20   of violations of disabled inmates’ rights under the ARP and ADA.

                                  21   They are, therefore, necessary and should be deployed at LAC,

                                  22   COR, SATF, CIW, and KVSP as soon as possible.        The Court finds

                                  23   the opinions of Plaintiffs’ expert, which Defendants have not

                                  24   meaningfully rebutted, to be persuasive.       Eldon Vail opines,

                                  25   based on research and studies on the topic, that the use of body

                                  26   cameras in correctional facilities has resulted in “increased

                                  27   officer and inmate safety, fewer uses of force,” and improved

                                  28   investigations of internal misconduct by officers, particularly
                                                                           47
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 48 of 71




                                   1   when used in conjunction with surveillance cameras.         Vail Decl.

                                   2   ¶¶ 64-66, Docket No. 3023-9.     He further opines that issues about

                                   3   when cameras should be turned on or off, and privacy concerns,

                                   4   can be addressed through policymaking and training.         Id. ¶¶ 67-

                                   5   68.

                                   6         Defendants’ expert, Matthew Cate, does not provide any basis

                                   7   for his opinion that the cost of body cameras would be

                                   8   “prohibitive.”    Cate Decl. ¶ 99.       Accordingly, the Court gives

                                   9   this opinion no weight.     Defendants also have not shown that
  United States District Court
Northern District of California




                                  10   procuring the body-worn cameras in the time frame that Plaintiffs

                                  11   have proposed would not be feasible.

                                  12         In light of the foregoing, the Court finds that it would be

                                  13   appropriate to require Defendants to procure and deploy body-worn

                                  14   cameras at LAC, COR, SATF, CIW, and KVSP in the time frame that

                                  15   Plaintiffs have proposed.

                                  16             3.     Processes for complaints, investigations,
                                                        discipline, and oversight
                                  17
                                  18         Plaintiffs request that Defendants be required to develop a

                                  19   plan to reform the staff misconduct complaint, investigation, and

                                  20   discipline process to ensure (1) that CDCR completes unbiased,

                                  21   comprehensive investigations into all allegations of staff

                                  22   misconduct in which the victim was a disabled inmate; (2) that

                                  23   CDCR imposes appropriate and consistent discipline against

                                  24   employees who engage in misconduct against disabled inmates; and

                                  25   (3) that employees who engage in criminal misconduct against

                                  26   disabled inmates are appropriately investigated and, if

                                  27   warranted, referred for prosecution or reassigned.         Plaintiffs

                                  28   also request that CDCR headquarters be required to exercise
                                                                           48
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 49 of 71




                                   1   oversight over all staff misconduct complaints, use of force

                                   2   reviews, and related staff disciplinary proceedings at the

                                   3   prisons at issue in which an employee is accused of engaging in

                                   4   misconduct against an incarcerated person, and to conduct

                                   5   quarterly interviews of randomly-selected incarcerated people at

                                   6   the prisons at issue using the methodology and interview

                                   7   questionnaire utilized by the December 2018 investigators who

                                   8   interviewed inmates at RJD for the Bishop Report.

                                   9       Defendants oppose these requests, arguing that CDCR already
  United States District Court
Northern District of California




                                  10   has existing processes, policies, and oversight systems in place

                                  11   to investigate misconduct and discipline employees who commit it,

                                  12   which they contend, based on the opinions of their expert,

                                  13   Matthew Cate, are effective mechanisms.       Cate Decl. ¶¶ 79–96, 98.

                                  14       As discussed above, the Court gives little weight to Cate’s

                                  15   opinions that the current systems for investigating and

                                  16   disciplining violations of the ARP and ADA are effective, because

                                  17   such opinions do not take into account the OIG’s findings that

                                  18   the statewide system (with AIMS included) is prone to generating

                                  19   unreliable investigation results with respect to staff misconduct

                                  20   allegations because of the reviewers’ lack of independence and

                                  21   the poor quality of the investigations.

                                  22       The Court has found that it is necessary to stop ongoing

                                  23   violations of the ARP and disabled inmates’ ADA rights at LAC,

                                  24   COR, SATF, CIW, and KVSP, and that the current policies and

                                  25   procedures are incapable of achieving that.        Accordingly, the

                                  26   Court finds that requiring Defendants to craft a plan to modify

                                  27   the current policies, procedures, and oversight of staff

                                  28
                                                                           49
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 50 of 71




                                   1   complaints to achieve compliance with the ARP and ADA at LAC,

                                   2   COR, SATF, CIW, and KVSP is necessary and appropriate.

                                   3             4.     Third-party monitoring
                                   4       Plaintiffs request that the additional remedial measures

                                   5   include the appointment of an expert pursuant to Federal Rule of

                                   6   Evidence 706 to monitor Defendants’ implementation of their plan

                                   7   to reform the staff misconduct complaint, investigation, and

                                   8   discipline policies and procedures, and that the expert have

                                   9   access to documents necessary to conduct its monitoring.
  United States District Court
Northern District of California




                                  10       Defendants oppose this request because their expert, Matthew

                                  11   Cate, opines that the OIG already has oversight of staff

                                  12   misconduct investigations and that the modification of the

                                  13   current system is unnecessary and would be burdensome.         Cate

                                  14   Decl. ¶¶ 104-05.

                                  15       The Court is not persuaded by Cate’s opinions.          As discussed

                                  16   above, the current system, although subject to OIG oversight, has

                                  17   been ineffective in ending the ongoing violations of the ARP and

                                  18   ADA at LAC, COR, SATF, CIW, and KVSP, and for that reason,

                                  19   modifying it with the goal of improving its effectiveness is

                                  20   necessary.     Accordingly, the Court finds that the appointment of

                                  21   an expert is necessary and appropriate.

                                  22             5.     Information-sharing with Plaintiffs’ counsel and
                                                        the Court Expert
                                  23
                                  24       Plaintiffs request that Defendants share with Plaintiffs’
                                  25   counsel and the Court’s expert all documents related to staff
                                  26   misconduct complaints at the prisons at issue in which the
                                  27   alleged victim is a disabled inmate, as well as monthly written
                                  28
                                                                           50
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 51 of 71




                                   1   updates regarding the implementation of any additional remedial

                                   2   measures.

                                   3       Defendants have not raised an objection in their briefs to

                                   4   this request.    In the absence of a showing to the contrary, the

                                   5   Court finds that requiring the sharing of documents as described

                                   6   above is necessary for the effective monitoring of Defendants’

                                   7   implementation of the additional remedial measures at LAC, COR,

                                   8   SATF, CIW, and KVSP and is appropriate.

                                   9               6.   Supervisory staffing
  United States District Court
Northern District of California




                                  10       Plaintiffs request that CDCR significantly increase

                                  11   supervisory staff on all watches on all yards at the prisons at

                                  12   issue and create non-uniformed supervisory positions in each

                                  13   housing unit.

                                  14       Defendants oppose this request on the grounds that (1) it is

                                  15   unnecessary, as some housing units do not house disabled inmates,

                                  16   and (2) existing staff could provide additional supervision in

                                  17   areas where disabled inmates are housed.

                                  18       The current level of staffing has not been effective at

                                  19   stopping the ongoing violations of the ARP and ADA at LAC, COR,

                                  20   SATF, CIW, and KVSP.    Accordingly, the Court finds that requiring

                                  21   CDCR to increase managerial presence at LAC, COR, SATF, CIW, and

                                  22   KVSP in the form of additional sergeants is necessary.

                                  23       The Court declines at this time to require CDCR to create

                                  24   non-uniformed supervisory positions at LAC, COR, SATF, CIW, and

                                  25   KVSP.   The parties’ experts disagree about the effectiveness of

                                  26   such non-uniformed positions, and the Court finds that there is

                                  27   insufficient evidence in the record outside of the experts’

                                  28
                                                                           51
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 52 of 71




                                   1   conflicting declarations to make a determination as to whether

                                   2   non-uniformed supervisory positions are needed.

                                   3               7.   Training

                                   4       Plaintiffs request that CDCR develop and implement human

                                   5   rights, de-escalation, and cultural training for all custody,

                                   6   mental health, and medical staff at the prisons at issue to

                                   7   include discussion of reporting requirements, whistleblowing,

                                   8   non-retaliation, and treatment of incarcerated people as

                                   9   patients.
  United States District Court
Northern District of California




                                  10       Defendants object to requiring them to provide staff with

                                  11   additional training beyond what they already provide on the

                                  12   ground that doing so would be unnecessary and intrusive.

                                  13       In light of the evidence discussed above showing that the

                                  14   measures that CDCR has implemented to date, including the

                                  15   training that CDCR current provides to its staff, have proven to

                                  16   be ineffective at stopping violations of the ARP and disabled

                                  17   inmates’ ADA rights, the Court finds that it is necessary to

                                  18   require Defendants to develop additional training programs for

                                  19   staff and supervisors at LAC, COR, SATF, CIW, and KVSP that are

                                  20   tailored to achieving staff compliance with the ARP and ADA.

                                  21               8.   Data collection and early-warning system

                                  22       Plaintiffs request that CDCR develop an electronic system

                                  23   for tracking all incidents at the prisons at issue by date, time,

                                  24   location, staff involved, and incarcerated people involved, that

                                  25   includes information about whether inmates are disabled, any

                                  26   injuries they suffered, and related medical records.

                                  27       Defendants oppose this request, on the grounds that their

                                  28   current systems are capable of serving as an early-warning
                                                                           52
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 53 of 71




                                   1   system.     During the hearing on December 8, 2020, the Court asked

                                   2   Defendants to identify and describe the current processes that

                                   3   could be used as an early-warning system, and Defendants failed

                                   4   to do so.     Tr. at 35-36, Docket No. 3184.    Further, as discussed

                                   5   above, the OIG has found, and Defendants do not dispute, that

                                   6   Defendants’ tracking systems are deficient and incapable of

                                   7   generating reports that could help Defendants identify critical

                                   8   information necessary to track past staff misconduct incidents

                                   9   and prevent future ones.     See OIG Report at 1, Docket No. 3205.
  United States District Court
Northern District of California




                                  10          Accordingly, the Court finds that requiring Defendants to

                                  11   develop the electronic tracking system that Plaintiffs propose is

                                  12   necessary.

                                  13               9.   Pepper spray

                                  14          Plaintiffs request a policy requiring that all pepper spray

                                  15   canisters at the prisons at issue be weighed before and after

                                  16   use.

                                  17          Defendants oppose this request because their expert opines

                                  18   that it would be unnecessarily burdensome and would not help

                                  19   Defendants determine whether pepper spray was overused, as

                                  20   cannisters are not reused and the amount of pepper spray required

                                  21   varies depending on the weather and the distance from the target.

                                  22   See Cate Decl. ¶¶ 31-32.

                                  23          The Court is persuaded by Defendants’ argument that the

                                  24   weighing of pepper spray cans would not be conducive to reducing

                                  25   its overuse.     However, in light of the evidence discussed above,

                                  26   which shows that pepper spray was used against disabled inmates

                                  27   where there was no evidence that the inmates posed an imminent

                                  28   threat to staff or other inmates, or that the use of pepper spray
                                                                           53
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 54 of 71




                                   1   served a legitimate penological interest, the Court finds that it

                                   2   is necessary to require CDCR to craft a plan to modify its

                                   3   policies to more effectively monitor and control the use of

                                   4   pepper spray by staff with respect to disabled inmates at LAC,

                                   5   COR, SATF, CIW, and KVSP.

                                   6             10.   Anti-retaliation

                                   7       Plaintiffs request that CDCR be required to put an end to

                                   8   retaliation against disabled inmates at the prisons at issue who

                                   9   report staff misconduct and to ensure complainants’ safety.
  United States District Court
Northern District of California




                                  10       Defendants did not object to this request in their briefs.

                                  11       The Court finds that requiring CDCR to take steps to stop

                                  12   retaliation in violation of the ADA at LAC, COR, SATF, CIW, and

                                  13   KVSP is necessary.

                                  14                                LEGAL STANDARD

                                  15       “It is well established that the district court has the

                                  16   inherent authority to enforce compliance with a consent decree

                                  17   that it has entered in an order, to hold parties in contempt for

                                  18   violating the terms therein, and to modify a decree.”         Nehmer v.

                                  19   U.S. Dep’t of Veterans Affairs, 494 F.3d 846, 860 (9th Cir.

                                  20   2007); Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 441 (2004)

                                  21   (“Federal courts are not reduced to approving consent decrees and

                                  22   hoping for compliance.    Once entered, a consent decree may be

                                  23   enforced.”).    Further, a district court has “wide discretion” to

                                  24   modify its own injunctions “if the circumstances, whether of law

                                  25   or fact, obtaining at the time of its issuance have changed, or

                                  26   new ones have since arisen.”     Sys. Fed’n No. 91, Ry. Emp. Dep’t,

                                  27   AFL-CIO v. Wright, 364 U.S. 642, 647 (1961); see also United

                                  28   States v. Swift & Co., 286 U.S. 206, 114 (1932) (“A continuing
                                                                           54
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 55 of 71




                                   1   decree of injunction directed to events to come is subject always

                                   2   to adaptation as events may shape the need”).

                                   3       The interpretation of a consent decree is for the court, and

                                   4   not the parties subject to the decree.       Nehmer, 494 F.3d at 860

                                   5   (“Although a party may ask the district court to issue an order

                                   6   clarifying, enforcing, or modifying a decree and suggest a

                                   7   favored interpretation, a party—whether a private or public

                                   8   entity—cannot dictate the meaning of the decree to the court or

                                   9   relieve itself of its obligations under the decree without the
  United States District Court
Northern District of California




                                  10   district court’s approval.”).     The court’s discretion in

                                  11   interpreting a consent decree is particularly wide where the

                                  12   court has been overseeing a remedial decree for many years.        Id.;

                                  13   Armstrong v. Schwarzenegger, 622 F.3d at 1073 (holding that a

                                  14   court that has been “overseeing complex institutional reform

                                  15   litigation for a long period of time” is entitled to “heightened

                                  16   deference”).

                                  17       Any prospective injunctive relief granted or approved by the

                                  18   Court affecting prison conditions must comply with the Prison

                                  19   Litigation Reform Act (PLRA).     18 U.S.C. § 3626(a)(1)(A)

                                  20   (providing that courts “shall not grant or approve any

                                  21   prospective relief [with respect to prison conditions] unless the

                                  22   court finds that such relief is narrowly drawn, extends no

                                  23   further than necessary to correct the violation of the Federal

                                  24   right, and is the least intrusive means necessary to correct the

                                  25   violation of the Federal right”).

                                  26
                                  27
                                  28
                                                                           55
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 56 of 71




                                   1                             CONCLUSIONS OF LAW

                                   2   I.   Plaintiffs have shown that Defendants violated the ARP, the
                                            ADA, and the Court’s prior orders and injunctions
                                   3
                                            A.   Coleman class members designated as EOP are qualified
                                   4             inmates with a disability under the ARP and ADA
                                   5        Section I of the ARP requires Defendants to comply with the
                                   6   ADA’s anti-discrimination and access provisions, 42 U.S.C. §
                                   7   1213227, with respect to any “qualified inmate or parolee with a
                                   8   disability as defined in Title 42 of the United States Code,
                                   9   Section 12102[.]”   As discussed above, Section II.A of the ARP
  United States District Court
Northern District of California




                                  10   defines a “qualified inmate or parolee” as “one with a permanent
                                  11   physical or mental impairment which substantially limits the
                                  12   inmate/parolee’s ability to perform a major life activity,” ARP
                                  13   at 1, Docket No. 681, and Section II.B. of the ARP defines a
                                  14   “permanent disability or impairment” as one that is not expected
                                  15   to improve within six months, id. at 2.       The ARP does not define
                                  16   or limit the conditions that may constitute a covered “mental
                                  17   impairment.”   Accordingly, the Court interprets the term “mental
                                  18   impairment” based on the ADA’s provisions, which are incorporated
                                  19   by reference into the ARP.
                                  20        Under the ADA, a disability is a “physical or mental
                                  21   impairment that substantially limits one or more major life
                                  22   activities of such individual[.]”      42 U.S.C § 12012(1)(A).     The
                                  23   ADA provides that the term disability “shall be construed in
                                  24
                                  25
                                            27The language in Section 1 of the ARP mirrors the language
                                  26
                                       of Title II of the ADA, 42 U.S.C. § 12132, which provides, “No
                                  27   qualified individual with a disability shall, by reason of such
                                       disability, be excluded from participation in or be denied the
                                  28   benefits of the services, programs, or activities of a public
                                       entity, or be subjected to discrimination by any such entity.”
                                                                      56
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 57 of 71




                                   1   favor of broad coverage of individuals[.]”       42 U.S.C §

                                   2   12012(4)(A).

                                   3       The mental disorders from which EOP Coleman class members

                                   4   suffer include depression, anxiety and panic attacks, bipolar

                                   5   disorder, and post-traumatic stress disorder.        As discussed in

                                   6   more detail in the Findings of Fact, above, these disorders cause

                                   7   EOP Coleman class members to suffer from acute symptoms that

                                   8   prevent them from functioning in the general prison population

                                   9   and to require special extensive mental-health treatment.          See
  United States District Court
Northern District of California




                                  10   CDCR Mental Health Services Delivery System Program Guide, 2018

                                  11   Revision, at 7-8, Docket No. 5864-1, Coleman v. Newsom, Case No.

                                  12   90-cv-00520 (E.D. Cal.); see also Order at 5, Docket No. 5131,

                                  13   Coleman v. Newsom, Case No. 90-cv-00520 (E.D. Cal.) (noting that

                                  14   Coleman class members designated as EOP suffer from serious

                                  15   mental disorders that render them “unable to function in the

                                  16   general prison population”).     As such, the mental disorders from

                                  17   which EOP Coleman class members suffer substantially limit one or

                                  18   more of their major life activities and, therefore, fall within

                                  19   the scope of “disability” under the ADA.       See, e.g., Snead v.

                                  20   Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1088 (9th Cir. 2001)

                                  21   (noting that “stress and depression can be considered mental

                                  22   impairments” under the ADA); Mustafa v. Clark County Sch. Dist.,

                                  23   157 F.3d 1169, 1174–75 (9th Cir. 1998) (per curiam) (holding that

                                  24   plaintiff could be substantially limited in a major life activity

                                  25   because he suffered from depression, post-traumatic stress

                                  26   disorder, and panic attacks); Mattice v. Mem’l Hosp. of S. Bend,

                                  27   Inc., 249 F.3d 682, 684 (7th Cir. 2001) (holding that plaintiff

                                  28   stated a claim under the ADA based on allegations that major life
                                                                           57
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 58 of 71




                                   1   activities were significantly impaired by “the existence of and

                                   2   care and treatment for panic disorder, severe depression and

                                   3   suicidal ideation”).    That some Coleman class members designated

                                   4   as EOP suffer from symptoms that are episodic does not preclude a

                                   5   finding that they suffer from a disability within the meaning of

                                   6   the ADA.   See 42 U.S.C § 12012(4)(D) (“An impairment that is

                                   7   episodic or in remission is a disability if it would

                                   8   substantially limit a major life activity when active.”).

                                   9       Accordingly, Coleman class members who are designated as EOP
  United States District Court
Northern District of California




                                  10   are qualified inmates with disabilities under the ARP and ADA.

                                  11       B.     Staff denied qualified inmates with disabilities
                                                  reasonable accommodations
                                  12
                                  13       As discussed above, the Court retained jurisdiction to

                                  14   enforce Defendants’ compliance with the ARP.         Remedial Order and

                                  15   Injunction at 5, Docket No. 158.         Section I of the ARP requires

                                  16   Defendants to comply with the ADA’s anti-discrimination and

                                  17   access provisions, 42 U.S.C. § 12132.

                                  18       To prove that a public program or service violated § 12132,

                                  19   a plaintiff must show: (1) that he or she is a “qualified

                                  20   individual with a disability”; (2) that he or she was either

                                  21   excluded from participation in or denied the benefits of a public

                                  22   entity’s services, programs, or activities, or was otherwise

                                  23   discriminated against by the public entity; and (3) that such

                                  24   exclusion, denial of benefits, or discrimination was by reason of

                                  25   the disability.   Duvall v. Cty. of Kitsap, 260 F.3d 1124, 1135

                                  26   (9th Cir. 2001), as amended on denial of reh’g (Oct. 11, 2001).

                                  27       The Ninth Circuit has held that the second element of this

                                  28   test can be satisfied where a law enforcement officer could have
                                                                           58
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 59 of 71




                                   1   used less force or no force during the performance of his law-

                                   2   enforcement duties with respect to a disabled person.         See

                                   3   Sheehan v. City & Cty. of San Francisco, 743 F.3d 1211, 1232-33

                                   4   (9th Cir. 2014), rev’d on other grounds sub nom., City & Cty. of

                                   5   San Francisco, Calif. v. Sheehan, 575 U.S. 600 (2015) (holding

                                   6   that a failure to reasonably accommodate a person’s disability in

                                   7   the course of an investigation or arrest by using unnecessary

                                   8   force, causing the person to suffer “greater injury or indignity

                                   9   in that process than other arrestees,” gives rise to a claim
  United States District Court
Northern District of California




                                  10   under § 12132, and that a reasonable jury could conclude that a

                                  11   police officer’s failure to use less force or no force during an

                                  12   arrest of a person with mental illness could constitute a failure

                                  13   to provide a reasonable accommodation in violation of § 12132);

                                  14   Vos v. City of Newport Beach, 892 F.3d 1024, 1037 (9th Cir.

                                  15   2018), cert. denied sub nom. City of Newport Beach, Cal. v. Vos,

                                  16   139 S. Ct. 2613 (2019) (same).      When applied in the prison

                                  17   context, it follows that the second element of a § 12132 claim

                                  18   can be satisfied where a correctional officer could have used

                                  19   less force or no force during the performance of his or her

                                  20   penological duties with respect to a disabled person.28

                                  21
                                  22        28The OIG’s interpretation of CDCR’s use-of-force policy is
                                       consistent with the notion that correctional officers have an
                                  23   obligation under the ADA to reasonably accommodate an inmate’s
                                       disabilities when considering the use of force in the performance
                                  24   of their penological duties. See OIG Report, Monitoring the Use-
                                       of-Force Review Process of the California Department of
                                  25   Corrections and Rehabilitation (July 13, 2020) at 5, Grunfeld
                                       Decl., Ex. VV (“According to departmental policy, when
                                  26   determining the best course of action to resolve a particular
                                       situation, staff must evaluate the totality of the circumstances,
                                  27   including an inmate’s demeanor, mental health status and medical
                                       concerns (if known), and the inmate’s ability to understand and
                                  28
                                                                           59
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 60 of 71




                                   1       Defendants did not distinguish these authorities in their

                                   2   briefs, nor did they dispute that the second element of a § 12132

                                   3   claim can be satisfied in the manner just described.

                                   4       Here, the first element is met with respect to members of

                                   5   the Armstrong class and members of the Coleman class who are

                                   6   designated as EOP, as these inmates are qualified individuals

                                   7   with a disability within the meaning of the ARP and ADA by virtue

                                   8   of having a physical or mental impairment that substantially

                                   9   limits their ability to perform a major life activity and that is
  United States District Court
Northern District of California




                                  10   not expected to improve within six months.       At issue is whether

                                  11   Plaintiffs have shown, as required by the second and third

                                  12   elements of a claim under § 12132, that staff denied disabled

                                  13   inmates the benefits of their prison’s services, programs, or

                                  14   activities, or otherwise discriminated against them, by reason of

                                  15   their disabilities.

                                  16       As discussed in more detail in the Findings of Fact, the

                                  17   Court has found that staff failed on numerous occasions to

                                  18   reasonably accommodate the disabilities of disabled inmates.       For

                                  19   example, staff refused disabled inmates’ requests for alternative

                                  20   methods for communication (in the case of deaf inmates); for ADA

                                  21   showers (for inmates with incontinence problems); for

                                  22   accommodations in light of manifestations or symptoms of a severe

                                  23   mental disorder (for Coleman class members designated as EOP);

                                  24   and for adequate transportation methods (for mobility-impaired

                                  25
                                  26
                                  27
                                       comply with orders. Policy further states that staff should
                                  28   attempt to verbally persuade, whenever possible, to mitigate the
                                       need for force.”).
                                                                       60
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 61 of 71




                                   1   inmates).    Accordingly, the second element is met as to these

                                   2   incidents.

                                   3       The Court also has found that staff failed to provide

                                   4   reasonable accommodations for disabled inmates’ disabilities when

                                   5   staff failed to use less force or no force when performing their

                                   6   penological duties, such as throwing disabled inmates out of

                                   7   wheelchairs, punching them, kicking them, or using pepper spray

                                   8   where the undisputed evidence shows that the disabled inmates

                                   9   posed no threat to staff that would warrant the use of such
  United States District Court
Northern District of California




                                  10   force.     The second element also is met as to these incidents.

                                  11       As to the third element, whether these failures to provide

                                  12   reasonable accommodations were due to the disabled inmates’

                                  13   disabilities, the Court found that this element is met based on

                                  14   the totality of the evidence.     Inmates state in their

                                  15   declarations that they believe, based on their own experiences

                                  16   and observations, that staff target inmates with disabilities and

                                  17   other vulnerable inmates for mistreatment.       These beliefs are

                                  18   consistent with the other evidence discussed in more detail

                                  19   above, including the opinions of Plaintiffs’ experts.         Defendants

                                  20   have not proffered any evidence from which the Court could infer

                                  21   an alternative cause for the incidents in question, such as a

                                  22   legitimate penological interest or the lack of a reasonable

                                  23   accommodation that staff could have provided to disabled inmates.

                                  24       Accordingly, the Court finds that Defendants have violated

                                  25   Section I of the ARP and the Court’s prior orders by violating

                                  26   § 12132.

                                  27
                                  28
                                                                           61
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 62 of 71



                                              C.   Staff interfered with the ADA rights of qualified
                                   1               inmates with disabilities
                                   2          Plaintiffs contend that staff have interfered with disabled
                                   3   inmates’ exercise of their rights under the ARP and ADA in
                                   4   violation of the ADA’s anti-interference provision, 42 U.S.C.
                                   5   § 12203(b), which provides:
                                   6               It shall be unlawful to coerce, intimidate,
                                                   threaten, or interfere with any individual
                                   7               in the exercise or enjoyment of, or on
                                                   account of his or her having exercised or
                                   8               enjoyed, or on account of his or her having
                                                   aided or encouraged any other individual in
                                   9               the exercise or enjoyment of, any right
                                                   granted or protected by this chapter.
  United States District Court
Northern District of California




                                  10
                                  11          Section 12203(b) was not expressly incorporated into the
                                  12   ARP.    Nevertheless, the Court concludes that Defendants are
                                  13   required to comply with § 12203(b), which is a part of the ADA.
                                  14   The stipulated order that the Court entered at the outset of the
                                  15   remedial phase of this litigation makes clear that “the intent”
                                  16   of the parties was “to require defendants to operate programs,
                                  17   activities, services and facilities of the California Department
                                  18   of Corrections in accordance with the Americans with Disabilities
                                  19   Act and § 504 of the Rehabilitation Act of 1973[.]”         Stipulation
                                  20   and Order ¶ 12, Docket No. 148.      The purpose of the ARP was to
                                  21   set forth specific actions that Defendants would take to bring
                                  22   their programs, activities, services, and facilities into
                                  23   compliance with the ADA and the RA.      One such action was to set
                                  24   up a system to facilitate disabled inmates’ requests for
                                  25   reasonable accommodations and ADA-related grievances.         When staff
                                  26   frustrate the effectiveness of that system by threatening,
                                  27   coercing, or intimidating disabled inmates into foregoing their
                                  28   rights to request reasonable accommodations or file ADA-related
                                                                           62
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 63 of 71




                                   1   grievances, that constitutes a violation of the ARP and the

                                   2   Court’s prior orders and injunctions regarding the same.

                                   3       The Ninth Circuit has not specifically described the

                                   4   elements required to establish a violation of § 12203(b), nor has

                                   5   it defined what “intimidation” or “coercion” mean in the context

                                   6   of § 12203(b).     The Court finds Brown v. City of Tucson to be

                                   7   instructive.     336 F.3d 1181, 1191-93 (9th Cir. 2003).      There, the

                                   8   Ninth Circuit held that the plaintiff had stated a claim for a

                                   9   violation of § 12203(b) by alleging facts showing that (1) her
  United States District Court
Northern District of California




                                  10   employer threatened her with an adverse action; (2) the threat

                                  11   had a nexus to her exercise or enjoyment of an ADA right; and (3)

                                  12   she suffered “distinct and palpable” injury as a result of the

                                  13   threat.   Id.    The Ninth Circuit held that the requisite injury

                                  14   “could consist of either the giving up of her ADA rights, or some

                                  15   other injury which resulted from her refusal to give up her

                                  16   rights, or from the threat itself.”      Id.

                                  17       As discussed in more detail in the Findings of Fact, the

                                  18   Court has found that staff members have interfered with certain

                                  19   disabled inmates’ enjoyment of their rights under the ADA and ARP

                                  20   in violation of § 12203(b) by intimidating, threatening, or

                                  21   coercing them into abstaining from making requests for reasonable

                                  22   accommodations or filing ADA grievances.       As a result of the

                                  23   intimidation, threats, and coercion, these disabled inmates

                                  24   suffered injury in the form of giving up their rights to make

                                  25   requests for reasonable accommodations or to file ADA grievances,

                                  26   or in the form of severe emotional distress.        See Brown, 336 F.3d

                                  27   at 1193 (holding that the plaintiff alleged an injury within the

                                  28   meaning of § 12203(b) by alleging that she “suffered short-term
                                                                           63
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 64 of 71




                                   1   memory problems and felt extremely stressed, harassed, and

                                   2   pressured” by her employer’s threats).

                                   3         These violations of § 12203(b) constitute violations of the

                                   4   ARP and the Court’s prior orders and injunctions regarding the

                                   5   same.

                                   6         D.    Defendants failed to comply with their Court-ordered
                                                   accountability obligations
                                   7
                                   8         As discussed above, Plaintiffs have also shown that

                                   9   Defendants have violated their Court-ordered accountability
  United States District Court
Northern District of California




                                  10   obligations by failing to track alleged violations of the ARP and

                                  11   ADA; failing to promptly and properly investigate alleged

                                  12   violations of the ARP and ADA; failing to provide Plaintiffs’

                                  13   counsel with information about the status and results of their

                                  14   investigations; and failing to implement an effective system for

                                  15   holding wardens and other staff accountable for non-compliance

                                  16   with the ARP and ADA.    Plaintiffs also have shown that

                                  17   Defendants’ failure to comply with their accountability

                                  18   obligations has led to the violations of disabled inmates’ rights

                                  19   under the ARP and ADA by perpetuating a staff culture that

                                  20   condones staff abuse against disabled inmates.

                                  21   II.     The implementation of additional remedial measures at LAC,
                                               COR, SATF, CIW, and KVSP is necessary to ensure Defendants’
                                  22           compliance with the ARP and ADA
                                  23         The Court retained jurisdiction to enforce the terms of the

                                  24   Remedial Order and Injunction, as well as to issue “any order

                                  25   permitted by law, including contempt, necessary to ensure that

                                  26   defendants comply with the guidelines, policies, procedures,

                                  27   plans and evaluations” required by the Remedial Order and

                                  28   Injunction.    Remedial Order and Injunction at 5, Docket No. 158.
                                                                           64
                                        Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 65 of 71




                                   1   The Court has found that the additional remedial measures

                                   2   discussed above are necessary to ensure that Defendants comply

                                   3   with their obligation under the ARP and ADA to provide reasonable

                                   4   accommodations for qualified inmates with disabilities and to

                                   5   otherwise refrain from discriminating against qualified inmates

                                   6   with disabilities by reason of their disabilities.          They also are

                                   7   necessary to effectuate the parties’ and the Court’s intent “to

                                   8   require defendants to operate programs, activities, services and

                                   9   facilities of the California Department of Corrections in
  United States District Court
Northern District of California




                                  10   accordance with the Americans with Disabilities Act and § 504 of

                                  11   the Rehabilitation Act of 1973[.]”        Stipulation and Order ¶ 12,

                                  12   Docket No. 148.     Accordingly, the Court will modify its prior

                                  13   orders and injunctions to require Defendants to develop a plan to

                                  14   implement the additional remedial measures that the Court has

                                  15   found to be necessary to bring Defendants into compliance with

                                  16   the ARP and ADA.

                                  17   III.   The additional remedial measures ordered herein are
                                              consistent with the PLRA
                                  18
                                  19          As noted, the PLRA provides that courts “shall not grant or

                                  20   approve any prospective relief [with respect to prison

                                  21   conditions] unless the court finds that such relief is narrowly

                                  22   drawn, extends no further than necessary to correct the violation

                                  23   of the Federal right, and is the least intrusive means necessary

                                  24   to correct the violation of the Federal right.”         18 U.S.C. §

                                  25   3626(a)(1)(A).     The Court is required to give substantial weight

                                  26   to “any adverse impact on public safety or the operation of a

                                  27   criminal justice system caused by” the prospective relief.            Id.

                                  28   Whether prospective relief is appropriate in light of the PLRA
                                                                            65
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 66 of 71




                                   1   depends on whether the Court finds, in light of the “order as a

                                   2   whole,” “that the set of reforms being ordered—the ‘relief’—

                                   3   corrects the violations of prisoners’ rights with the minimal

                                   4   impact possible on defendants’ discretion over their policies and

                                   5   procedures.”29   Armstrong v. Schwarzenegger, 622 F.3d at 1071.

                                   6        A.   Narrowly tailored

                                   7        The Court concludes that the additional remedial measures

                                   8   discussed above meet the requirements of the PLRA.         They are

                                   9   narrowly tailored because they require action only with respect
  United States District Court
Northern District of California




                                  10   to the prisons at which Plaintiffs have shown that Defendants

                                  11   have violated disabled inmates’ rights under the ARP and ADA,

                                  12   namely LAC, COR, SATF, CIW, and KVSP, and because they are the

                                  13   least that can be done to protect disabled inmates from further

                                  14   violations of their rights under the ARP and ADA.         Id. at 1072

                                  15   (holding that the scope of permissible injunctive relief “is

                                  16   dictated by the extent of the violation established”) (citation

                                  17   and internal quotation marks omitted).       As discussed above, the

                                  18   substantial evidence that Plaintiffs have presented shows that

                                  19   the violations of disabled inmates’ rights are not limited to

                                  20   isolated incidents.    The ARP and ADA violations described in the

                                  21   inmates’ declarations were widespread in every sense of the word;

                                  22   they affected inmates who suffer from a wide range of

                                  23
                                  24
                                            29The PLRA, 18 U.S.C. § 3626(a)(1)(B), also requires that
                                  25
                                       the Court make certain findings to the extent that any
                                  26   prospective relief requires a government official to exceed his
                                       or her authority under state or local law. Defendants have not
                                  27   identified any state or local law that they must violate to
                                       implement the additional remedial measures ordered herein.
                                  28   Accordingly, the Court need not make any findings under 18 U.S.C.
                                       § 3626(a)(1)(B).
                                                                       66
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 67 of 71




                                   1   disabilities; they were caused or observed by many identified

                                   2   staff members; and they took place at a variety of locations at a

                                   3   variety of prisons.

                                   4       As discussed, the incidents appear to be the result of the

                                   5   ineffectiveness of Defendants’ system for investigating and

                                   6   disciplining violations of the ARP and ADA.        It remains possible,

                                   7   under the current policies and procedures, for staff members to

                                   8   continue to violate disabled inmates’ ARP and ADA rights while

                                   9   potentially avoiding accountability for their actions.         The
  United States District Court
Northern District of California




                                  10   additional remedial measures in question are specifically

                                  11   designed to remedy this, and they are therefore necessary to

                                  12   prevent further violations of disabled inmates’ rights under the

                                  13   ARP and ADA.   See, e.g., Armstrong v. Brown, 768 F.3d at 984

                                  14   (affirming order requiring CDCR Defendants to implement remedial

                                  15   measures intended to enhance CDCR’s accountability); Armstrong v.

                                  16   Schwarzenegger, 622 F.3d at 1073-74 (noting the importance of

                                  17   accountability measures in ensuring ADA compliance); Morales

                                  18   Feliciano v. Rullan, 378 F.3d 42, 55–56 (1st Cir. 2004) (noting

                                  19   the importance of accountability in ensuring the long-term

                                  20   success of the health care system in Puerto Rico’s prisons).

                                  21       Defendants rely on Lewis v. Casey, 518 U.S. 343, 357 (1996),

                                  22   for the proposition that the relief that Plaintiffs seek is

                                  23   unjustified in light of number of violations of the ARP and ADA

                                  24   that they have shown.    In Lewis, the Supreme Court reversed an

                                  25   injunction that granted systemwide relief across all of Arizona’s

                                  26   correctional facilities on the ground that the only evidence in

                                  27   the record that supported such relief was evidence that two

                                  28   inmates at two different prisons were unable to receive
                                                                           67
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 68 of 71




                                   1   assistance they needed to litigate a claim in court.         The Supreme

                                   2   Court held that the “two instances were a patently inadequate

                                   3   basis for a conclusion of systemwide violation and imposition of

                                   4   systemwide relief.”    Id. at 359.       Lewis is distinguishable

                                   5   because, here, the Court has not ordered systemwide relief;

                                   6   instead, the Court has found that, commensurate with the

                                   7   violations of the ARP and ADA that Plaintiffs have shown at LAC,

                                   8   COR, SATF, CIW, and KVSP, the implementation of additional

                                   9   remedial measures at these prisons is warranted.         Thus, the scope
  United States District Court
Northern District of California




                                  10   of the additional remedies is tailored to the scope of the ARP

                                  11   and ADA violations shown.

                                  12       B.      Least Intrusive

                                  13       The additional remedial measures ordered herein are not

                                  14   impermissibly intrusive because they do not micromanage

                                  15   Defendants’ operations.       Defendants have the discretion to craft

                                  16   policies and procedures to implement the additional remedial

                                  17   measures.    Armstrong v. Schwarzenegger, 622 F.3d at 1071

                                  18   (“Intrusiveness is a particularly difficult issue for defendants

                                  19   to argue, as by ordering them to draft and promulgate a plan, the

                                  20   district court left to defendants’ discretion as many of the

                                  21   particulars regarding how to deliver the relief as it deemed

                                  22   possible.    Allowing defendants to develop policies and procedures

                                  23   to meet the ADA’s requirements is precisely the type of process

                                  24   that the Supreme Court has indicated is appropriate for devising

                                  25   a suitable remedial plan in a prison litigation case.”).            That

                                  26   the Court describes the additional remedial measures with some

                                  27   specificity does not change this conclusion.         See Armstrong v.

                                  28   Brown, 768 F.3d at 986 (holding that “[a] court may, as the
                                                                           68
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 69 of 71




                                   1   district court did here, provide specific instructions to the

                                   2   State without running afoul of the PLRA”).

                                   3       Defendants’ expert, Matthew Cate, opines that a less

                                   4   intrusive means of ending the ongoing violations exists, namely

                                   5   “ensur[ing] that inmates have better access to accommodation

                                   6   requests, by, for example placing the request forms in a location

                                   7   available to all inmates, and having ADA and Grievance

                                   8   Coordinators walk the buildings to ensure disabled inmates can

                                   9   make requests.”     Cate Decl. ¶ 6, Docket No. 3160-60.
  United States District Court
Northern District of California




                                  10       The Court finds that such a proposal is not a viable

                                  11   alternative to the additional remedial measures ordered herein,

                                  12   because the record shows that the root cause of the ongoing

                                  13   violations of the ARP and ADA is not the lack of access to forms

                                  14   or other methods for requesting accommodations, but rather the

                                  15   ineffectiveness of the current system for investigating and

                                  16   disciplining violations of the ARP and ADA and the resulting

                                  17   staff culture that condones abuse and retaliation against

                                  18   disabled inmates.

                                  19       The goal and intent of the parties and the Court’s Remedial

                                  20   Order and Injunction at the outset of the remedial phase of this

                                  21   litigation was to bring all of CDCR’s prisons into compliance

                                  22   with the ADA and the RA.     Almost twenty-four years after the

                                  23   issuance of that order and injunction, Defendants are not yet in

                                  24   compliance.   This is so even though the parties and the Court

                                  25   have attempted various iterations of remedial measures that are

                                  26   narrower and less intrusive than the ones now ordered.         The Court

                                  27   has found, as discussed in more detail above, that the policies

                                  28   and system currently in place, which are the product of the
                                                                           69
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 70 of 71




                                   1   parties’ and the Court’s prior efforts to bring Defendants into

                                   2   full compliance, are insufficient to end the ongoing violations

                                   3   of disabled inmates’ rights.     Accordingly, the Court’s

                                   4   implementation of additional and broader remedial measures is

                                   5   warranted.     Armstrong v. Brown, 768 F.3d at 986 (noting that,

                                   6   where “the district court has attempted narrower, less intrusive

                                   7   alternatives—and those alternatives have failed,” the court has

                                   8   discretion to order relief that might have raised concerns about

                                   9   breadth and intrusiveness under the PLRA in the first instance)
  United States District Court
Northern District of California




                                  10   (citation and internal quotation marks omitted).

                                  11       The Court has carefully considered and weighed the arguments

                                  12   and evidence presented by Defendants, and it has found that

                                  13   Defendants have not shown that the additional remedial measures

                                  14   would have any adverse impact on public safety or the operation

                                  15   of a criminal justice system.     Defendants object to the

                                  16   additional remedial measures on the ground that they are

                                  17   unnecessary.     The Court disagrees with Defendants on this point

                                  18   based on the evidence discussed at length above.        Defendants also

                                  19   object to the additional measures on the ground that they would

                                  20   be burdensome to implement in the time frame that Plaintiffs have

                                  21   proposed.    Even if it were the case that implementing the

                                  22   additional remedial measures in the time frame that Plaintiffs

                                  23   have proposed would be burdensome for Defendants, “[a]

                                  24   demonstration that an order is burdensome does nothing to prove

                                  25   that it was overly intrusive” or otherwise inconsistent with the

                                  26   requirements of the PLRA.     Armstrong v. Schwarzenegger, 622 F.3d

                                  27   at 1071.     Where, as here, the Court has found that the additional

                                  28   remedial measures are necessary to ensure Defendants’ compliance
                                                                           70
                                       Case 4:94-cv-02307-CW Document 3217 Filed 03/11/21 Page 71 of 71




                                   1   with the ARP and ADA, and that no viable less restrictive

                                   2   alternative exists, the question of whether the additional

                                   3   remedial measures require some expenditure of resources by

                                   4   Defendants is not determinative.         See id. (“With Congress having

                                   5   made the decision to recognize the rights of disabled persons,

                                   6   the question is not whether the relief the court ordered to

                                   7   vindicate those rights is expensive, or difficult to achieve, but

                                   8   whether the same vindication of federal rights could have been

                                   9   achieved with less involvement by the court in directing the
  United States District Court
Northern District of California




                                  10   details of defendants’ operations.”).

                                  11       In light of the foregoing, the Court finds that the

                                  12   additional remedial measures ordered here are necessary and

                                  13   consistent with the PLRA.

                                  14                                  CONCLUSION

                                  15       The Court GRANTS IN PART Plaintiffs’ motion to modify its

                                  16   prior orders and injunctions to require Defendants to design, and

                                  17   then implement, a plan that requires additional remedial measures

                                  18   at LAC, COR, SATF, CIW, and KVSP.         The Court will issue a

                                  19   separate order describing the additional remedial measures that

                                  20   Defendants’ plan must include.

                                  21       IT IS SO ORDERED.

                                  22   Dated: March 11, 2021
                                                                                CLAUDIA WILKEN
                                  23                                            United States District Judge
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                           71
